AF OAR Bad RHC MOO IMP en Pocureenees 2 cot Filed 12/08/19 5 EB Page te of 106 Page ID #:844

UNITED STATES DISTRICT COURT

for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

@K15- 88M

APPLICATION FOR A SEARCH WARRANT

18880 Douglas, Unit 123
Irvine, California 92612

a eee’

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1

located in the Central District of California , there is now concealed (identify the
person or describe the property to be seized): :

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed; 5 FEB 27 2015
property designed for use, intended for use, or used in committing a cr me;

 

|
i
1

 

 

 

we a.person to[be arrested or a person who is unlawfully restrained. CENTRAL DISTRICT OF calor
Thé-starch is relatdd to a violation of: oo
—_ a os
Cor de Sectian Offense Description

Title 18, U. SC., Sections 71 and 1546; Title 26, U.S.C., Sections See attached Affidavit
7201, 7203,and' 7206: and Title 31, U.S.C., Sections 5314 and

(§322(a) oy OOS
werd THe ‘application i isfbased on these facts:
See .aitached Affidavit
SS Lig
% Coittinued om the attached sheet.
O Delayed noticeof days (give exact ending date ifmore than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set’ forth on the attached sheet.

[>]

A ppticant ’s_ signature

JEFFREY EASTMAN, Special Agent - HSI

 

Printed name and title

Sworn to before me and signed in my presence.

Date; FEB 2°7 2065 DOUGLAS F. McCORMICK

 

Judge's signature

City and state: Santa Ana, CA HON. DOUGLAS F. McCORMICK, U.S. Magistrate Judge

Printed name and title

 

AUSA: C. Pell and S.

CEP
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 2 of 106 Page ID #:845

Il.

TIL.

A.

B.

Table of Contents

 

Summary of Investigation ....... cee ee ee eee eee

Overview of B-2 Nonimmigrant Visa (“Tourist
Visa”) and Arrival/Inspection/Admission to the
United States ... ee ee eee eee eee eee

Background on visa fraud involving pregnant
Chinese nationals .... .. ee cee ee ee eee eee

Background Information regarding marriage-based
nonimmigrant ViSaS .. 6... ce eee eee eee eee

Training and Experience in Investigations
involving documents written in foreign languages. .......

Anonymous Tip Letter Received by Irvine Police
DepartMent 2... ee ee ee eee eee nee

Business Records from the California Secretary of
State cece ee ee eee eee ee ee eee

Examples of pregnant Chinese nationals tied to
CHEN and LI’s visa fraud scheme ...............00. 20. e eee

1. June 6, 2014: pregnant Chinese national
intercepted at LAX en route to CHEN admits
that visa was fraudulent. .......... 0.0... cc eee eee

2. February 2014: foreign national couple
travels from China to Douglas Apartment
Complex to give birth, writing two checks to
CHEN that total $25,000. ..... cl ee eee

3. September 2014: Chinese couple provides
false information on visa and travels from
China to Douglas Apartment Complex to give
birth in the United States. .....................05.

Internet advertisements with CHEN’S cell phone
NUMDEL 2. ee ee ee eee ee eee eee eens

UNDERCOVER OPERATION ON CHEN AND HIS EMPLOYEES IN
CHINA 2... ce ce ee ee eee eee ee eee eee eens

1. Overview of international undercover
OPeLratlon. Lovee eee ee ee ee ee ee ee ee eee

i

20

24

26

32
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 3o0f106 Page ID #:846

2. June 26, 2014: undercover call and in-person
meeting with CHEN... ee eee ee ee eee

3. September 18, 2014: undercover call and in-
person meeting with CHEN ....... Le ce eee

4, HSI undercover agent pretending to be
pregnant Chinese national contacts CHEN’s
staff in China about obtaining a U.S. visa
so that she can come to the United States to
Give birth. .. ce ee ee nes

5. CHEN’s trainer in China uploads a fraudulent
visa application on behalf of the HSI
undercover agent. ... ee ee ee eee ee ene

6. CHEN threatens to “cancel” the visa if the
undercover agent does not pay $8,000 more. .........

January 2015: LI takes over the day-to-day
operations of the scheme at the Douglas Apartment
Complex... eee ee eee ee eee eee

January 28, 2015: HSI agents review trash from
LI’s residence in Irvine, CA (SUBJECT PREMISES

ec
Additional Surveillance ..... ee ee ee eee
1. February 4, 2015: Surveillance at Douglas

Apartment Complex .... ee eee ee ee es
2. February 13, 2015: Surveillance of LI ..............
3. January and February 2015: surveillance of

2850 Kelvin Avenue, Irvine, California
(“Kelvin apartments”) 2.2... . ee eee ees

Internet-Based Websites/Advertisements/Blogs Re:
LI’sS Operation .. ee ee eee eee

February 23, 2015: Undercover call to LI verifies

that LI continues to operate the visa fraud

scheme, including from her residence in Irvine,

CA (SUBJECT PREMISES #13). 2.2... ce ee ee ee ee ne

January 2015: CHEN and ZHU move their residence

from the Douglas Apartment Complex to 28601 Los

Alisos, Apt. 1088, Mission Viejo, CA (SUBJECT

PREMISES #14) 2... ce ee eee ee eee eee

There is probable cause to believe that CHEN and
ZHU have committed marriage fraud. ................00000-

il

Al

50

53

73

75
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 4 of 106 Page ID #:847

IV.

CHEN’s bank recordS ... ee ee eee ee eee 81

CHEN failed to report hundreds of thousands of
dollars in income on his 2013 federal tax return. ....... 84

CHEN failed to report his foreign bank accounts
to the IRS. ce ee ee ee te eee 88

Even though LI received hundreds of thousands of
dollars in income in 2013, LI has never filed a
federal income tax return. 2... ee ee ee eee 90

LI failed to report foreign bank accounts to the

TRO. Lk cc ee ee ew ee ee ee ee ee ee ee ee ee ee et ee 94
Cash deposits by CHEN and ZHU... ee eee eee 95
Use of cash to further fraudulent activities ............ 96

CHEN’s and LI’s visa fraud customers fail to pay

the actual amount charged by the hospitals,

instead either paying nothing or paying greatly

reduced amounts designed for low income

individuals who do not have insurance. ...........000005. 96

CONCLUSION 2... ce ce ce ee eee ee te eee eee 98

iii
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 5 of 106 Page ID #:848

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Index
PREMISE PAGES

A-1 18880 Douglas, Unit 123, 2, 3, 25, 26, 56, 57, 61,
Irvine, California 92612 66, 83, 84, 97, 100

A-2 18880 Douglas, Unit 125, 2, 3, 36, 37, 56, 57, 61,
Irvine, California 92612 62, 66, 83, 84, 100

A-3 18880 Douglas, Unit 206, 2, 3, 56, 62, 100
Irvine, California 92612

A-4 18880 Douglas, Unit 223, 2, 3, 56, 57, 62, 83, 84,
Irvine, California 92612 100

A-5 18880 Douglas, Unit 225, 2, 3, 57, 62, 83, 84, 100
Irvine, California 92612

A-6 18880 Douglas, Unit 311, 2, 3, 56, 63, 66, 100
Irvine, California 92612

A-7 18880 Douglas, Unit 315, 2, 3, 20, 27, 40, 56, 63,
Irvine, California 92612 67, 85, 100

A-8 18880 Douglas, Unit 318, 2, 3, 56, 64, 100
Irvine, California 92612

A-9 18880 Douglas, Unit 325, 2, 3, 56, 57, 64, 83, 100
Irvine, California 92612

A-10 18880 Douglas, Unit 403, 2, 3, 26, 56, 64, 83, 100
Irvine, California 92612

A-11 18880 Douglas, Unit 416, 2, 3, 56, 60, 64, 83, 100
Irvine, California 92612

A-12 18880 Douglas, Unit 417, 2, 3, 33, 56, 60, 65, 100
Irvine, California 92612

A-13 78 Harrison, Irvine, 2, 3, 56, 57, 59, 65, 66,
California 92618 73, 90, 91, 100
28601 Los Alisos Boulevard, 2, 3, 67, 74, 75, 80, 100,

A-14 | apt. 1088, Mission Viejo, 101
California 92692

 

 

 

 

 

iv
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 6 of 106 Page ID #:849

AFFIDAVIT
I, Jeffrey Eastman, being duly sworn, declare and state as
follows:
I. INTRODUCTION

1. I have been employed as a Special Agent (“SA”) for
Homeland Security Investigations (“HSI”) and its predecessor
agencies since November 2001. For approximately four years
prior to my employment with HSI, I was a SA with the U.S. State
Department, Diplomatic Security Service (“DSS”). I have
investigated white-collar crimes since 2001. I am currently
assigned to the Orange County Office of HSI and work on fraud
and financial investigations, and other violations of law
enforced by HSI, including money laundering and fraud offenses.
I have successfully completed U.S. Customs Services (“USCS”)
Basic Enforcement School at the Federal Law Enforcement Training
Center, Glynco, Georgia. In addition, I have participated in
advanced training through USCS in financial investigations,
asset forfeiture, and smuggling. I have participated in
detaining and executing numerous search warrants and the civil
seizure of bank accounts, currency, vehicles, and real
properties based on money laundering and structuring offenses.

II. PURPOSE OF AFFIDAVIT

 

2. The locations to be searched are:
a. Units 123, 125, 206, 223, 225, 311, 315,

318, 325, 403, 416, and 417, within an apartment building
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 7 of 106 Page ID #:850

located at 18880 Douglas,

Irvine,

California 92612

(“the

Douglas Apartment Complex”), which locations are more fully

described in Attachments A-1 through A-12,

1. SUBJECT
ii. SUBJECT
iii. SUBJECT
iv. SUBJECT
Vv. SUBJECT
vi. SUBJECT
vii. SUBJECT
vili. SUBJECT
ix. SUBJECT
x. SUBJECT
X1. SUBJECT
X11. SUBJECT
b. 78 Harrison,

(SUBJECT PREMISES #13),

A-13; and

Cc. 28601 Los Alisos Boulevard, Apt.

Mission Viejo,

described more fully in Attachment A-14;

California 92692

PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES
PREMISES

Irvine,

# 1
#2
#3
#4
#5
#6
#7
#8
#9

#10
#11

#12

(Unit
(Unit
(Unit
(Unit
(Unit
(Unit
(Unit
(Unit

(Unit

respectively:

#123);
#125);
#206) ;
#223);
#225);
#311);
#315);
#318) ;

#325);

(Unit #403);

(Unit #416);

and

(Unit #417);

and

California 92618

described more fully in Attachment

1088,

(SUBJECT PREMISES #14),

3. This affidavit is made in support of an

application for search warrants based on violations of Title 8,

United States Code,
Code,

Sections 7201, 7203,

Sections 5314 and 5322(a),

Sections 371 and 1546;

and 7206;

Section 1325(c);

Title 26,

Title 18,

and Title 31,

which criminalize,

United States
United States Code,

United States Code,

respectively,
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 8 of 106 Page ID #:851

marriage fraud, conspiracy, fraud and misuse of visas, permits,
and other documents, tax evasion, failure to file a tax return,
false tax return, and willful failure to file report of foreign
bank and financial accounts (‘“FBAR”).

4. Based on my training and experience, and the
facts set forth in this affidavit, I believe the locations
described in Attachments A-1 through A-11 are where evidence,
contraband, fruits, or instrumentalities of conspiracy; fraud
and misuse of visas, permits, and other documents; tax evasion,
failure to file a tax return, false tax return; and willful
failure to file report of foreign bank and financial accounts,
as specified further in Attachment B, will be found.

5. Based on my training and experience, and the
facts set forth in this affidavit, I believe the locations
described in Attachments A-12 and A-13 are where evidence,
contraband, fruits, or instrumentalities of conspiracy; fraud
and misuse of visas, permits, and other documents; tax evasion,
failure to file a tax return, false tax return; and willful
failure to file report of foreign bank and financial accounts,
as specified further in Attachment C, will be found.

6. Based on my training and experience, and the
facts set forth in this affidavit, I believe the location
described in Attachment A-14 is where evidence, contraband,
fruits, or instrumentalities of marriage fraud; conspiracy;
fraud and misuse of visas, permits, and other documents; tax

evasion, failure to file a tax return, false tax return; and
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 9 of 106 Page ID #:852

willful failure to file report of foreign bank and financial
accounts,, as specified further in Attachment D, will be found.
7. The facts set forth in this affidavit are based
upon my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested warrant and does
not purport to set forth all of my knowledge of or investigation
into this matter. Unless specifically indicated otherwise, all
conversations and statements described in this affidavit are

related in substance and in part only.

III. STATEMENT OF PROBABLE CAUSE

 

 

A. Summary of Investigation
8. The United States Department of Homeland Security
(“DHS”), Immigration and Customs Enforcement (“ICE”), and the

United States Department of the Treasury, Internal Revenue
Service (“IRS”), are conducting a criminal investigation of Chao
CHEN (“CHEN”), Jie ZHU (“ZHU”), and Dong LI (“LI”), related to
visa fraud, marriage fraud, and tax fraud, surrounding the
operation of a so-called “Chinese birthing house” in apartments
located within Orange County, California.

9. Visa Fraud: CHEN and LI operate a multinational
business based in Orange County, California, that commits visa
fraud by bringing pregnant Chinese foreign nationals to the
United States for the sole purpose of giving birth in the United

States to obtain U.S. citizenship, while misrepresenting the
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.10 of 106 Page ID #:853

true intention of their visit to the United States. CHEN and
LI’s business is advertised on the internet, including the
business’ website www.yyusa.com. CHEN and LI’s business offers
the following services to pregnant Chinese nationals:

(1) fraudulently obtaining nonimmigrant visitor visas to enter
the United States; (2) housing in apartments in Orange County
for a period of approximately three months or the duration of
the pregnancy and postnatal care; (3) transportation for
restaurants, shopping, and recreation; (4) transportation for
prenatal visits and hospitals; and (5) obtaining birth
certificates, United States passports, and Social Security card
for children born in the United States. CHEN and LI charge fees
ranging from $40,000 to $80,000 for these services.

10. Marriage Fraud: CHEN and ZHU, who are both
citizens of China, committed marriage fraud by each entering
into sham marriages with United States citizens to obtain lawful
permanent resident status (“green cards”) for themselves.
Specifically, CHEN and ZHU, who were married to each other,
claimed to have divorced in July 2012. A few months later in
Las Vegas, each married United States citizens who then filed
petitions for lawful status in the United States on behalf of
CHEN and ZHU. CHEN and ZHU continued to live together as
husband and wife, while CHEN wired money on at least 16
occasions to ZHU’s purported United States citizen spouse,
totaling over $10,000.

ll. Tax Fraud: CHEN and LI earn hundreds of thousands

of dollars in income from their visa fraud scheme, which they
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.11 of 106 Page ID #:854

failed to report to the IRS, either by a filing false tax return
(CHEN), or not filing any tax return (LI).

12. Failure to report foreign bank accounts: In 2013
and 2014, CHEN and LI received hundreds of thousands of dollars
in wire transfers from China. For example, in 2013, CHEN
received more than $500,000 in wire transfers from bank accounts
in China, and LI received more than $1,500,000 in wire transfers
from bank accounts in China. Neither CHEN nor LI has ever
reported to IRS the existence of their foreign bank accounts,
even though federal law requires such reporting by June 30 every
year.

13. Defrauding hospitals: Customers of CHEN and LI’s

 

visa fraud scheme have the ability to (and do) pay approximately
$50,000 to CHEN and LI for their service. However, these
customers do not pay the full costs incurred and/or billed by
the local hospitals for performing the births, which often
exceed $25,000 per birth. In most cases, CHEN and LI’s
customers either fail to pay anything or pay a greatly-reduced
amount designed for indigent or low income patients lacking
insurance, which is often only approximately $4,000 per birth.
During the approximately two years from January 2013 to present,
more than 400 children linked to CHEN and LI’s visa fraud scheme
were born at just one of the local Orange County hospitals used

by CHEN and LI’s customers.
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.12 of 106 Page ID #:855

B. Overview of B-2 Nonimmigrant Visa (“Tourist Visa”) and
Arrival/Inspection/Admission to the United States

14. Generally, a citizen of a foreign country who
wishes to enter the United States must first obtain a visa,
either a nonimmigrant visa for temporary stay, or an immigrant
visa for permanent residence. Visitor visas are nonimmigrant
visas for persons who want to enter the United States
temporarily for business’ (visa category B-1), tourism, pleasure
or visiting (visa category B-2), or a combination of both
purposes (B-1/B-2).

15. In order to apply for a tourist visa, an
applicant must complete and submit a Form DS-160, Nonimmigrant
Visa Application, and schedule an appointment for a visa
interview. Generally, the visa interview takes place at the U.S.
Embassy or Consulate in the country where the applicant resides.

16. Based on my training and experience, I know that
visas are a privilege, not a right. In order to be granted a
non-immigrant visa, applicants must overcome the presumption in
Section 214b of the Immigration and Nationality Act (“INA”) that
all visa applicants are intending immigrants. Generally, an
applicant can overcome this presumption by providing evidence
that he/she has strong ties to a residence abroad (e.g.,
employment, assets, or family ties) that he/she has no intention
of abandoning.

17. Additional documentation may be required or
requested to establish whether an applicant is qualified. For

example, additional requested documents may include evidence of:
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.13 of 106 Page ID #:856

a. the purpose of the applicant’s trip;

b. the applicant’s intent to depart the United
States after his/her trip; and/or

c. the applicant’s ability to pay all costs of
the trip.

18. Generally, an applicant will be required to
provide evidence of employment and/or family ties in order to
support the purpose of the applicant’s trip and the applicant’s
intent to return to his/her home country.

19. In order to be granted a nonimmigrant visa, an
applicant must also establish that, at the time of application
for a visa and application for admission, that he/she is not
likely to become a “public charge.” (See INA §§ 212(a) (4) (A),
(B)). In determining whether an alien is inadmissible as a
“public charge,” the consular officer considers the alien’s age,
health, family status, assets, resources, financial status, and
education.

20. Based on my training and experience, I know that
medical services in the United States are rather expensive when
compared to other countries. As explained above, United States
laws prohibits the issuance of a nonimmigrant visa to anyone who
is likely to become a “public charge,” including individuals who
might require medical care at the expense of federal, state, or
local government agencies in the United States. In order to
qualify for a nonimmigrant visa to seek medical care in the
United States, an applicant will generally need to present

certain information during the interview at the Consulate to
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 14 0f 106 Page ID #:857

show that he/she will not be treated at the expense of a
governmental entity in the United States. The applicant will
also need to show that he or she is otherwise eligible for the
visa.

a. The Customs and Border Protection (“CBP”)
website in relevant part provides that for visitors to the
United States who are pregnant: “When determining if you will be
allowed to enter the U.S., CBP Officers take into consideration
the date your child is due for delivery and the length of time
you intend to stay in the U.S. In addition, they want evidence
that you have sufficient medical insurance to cover any medical
necessities while you are in the U.S. and that you intend to
return home. If it is determined that you do not have sufficient
medical insurance to cover any unexpected or expected medical
care while in the U.S., you can be denied entry.”

21. In order to establish eligibility for a
nonimmigrant visa where an applicant intends to seek medical
treatment in the United States, an applicant may be required to
provide evidence of:

a. commitment by the applicant or a family
member to pay for the treatment, as well as the ability to pay
for the treatment;

b. sufficient income and/or other financial
resources to enable the applicant or sponsor to pay for the

treatment;
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 15 o0f106 Page ID #:858

Cc. a show of significant resources, controlled
by the applicant, which are sufficient for use in meeting
expenses,

d. a letter from the treating institution,
indicating that all expenses of treatment in the United States
will be covered by the institution itself; and

e. the financial evidence presented should also
cover living arrangements for any accompanying family members
(where will they stay, for how long, at what cost, and who will
pay).

22. In order to travel to the United States on a
nonimmigrant visa, a foreign national will be subject to arrival
inspections by CBP and either be admitted or denied entry into
the United States. Although there are no specific regulations
prohibiting pregnant foreign nationals from entering the United
States, entry is allowed or denied at the discretion of the
admitting CBP officer. If the CBP officer determines that a
foreign national is likely to become a ward of the government or
“public charge” (meaning that the government must provide
medical care because the foreign national does not have medical
coverage), the foreign national can be denied entry. When
determining if a foreign national will be allowed to enter the
United States, CBP officers take into consideration the
following:

a. the date a foreign national’s child is due

for delivery;

10
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 16 of 106 Page ID #:859

b. the length of time a foreign national
intends to stay in the United States;

Cc. whether the foreign national has sufficient
medical insurance to cover any medical necessities while in
the United States including any unexpected or expected
medical care;

d. whether the foreign national has sufficient
financial resources to fund the foreign national’s purpose
of stay in the United States; and

e. whether he/she intends to return to the
country of origin.

23. In evaluating whether a foreign national is
eligible for admission to the United States on a visa that has
been issued, CBP will consider a variety of factors, including
the truthfulness of the applicant’s statements at time of
admission as well as the statements provided in the visa
application and entry documentation (i.e., CBP Form 6059B:
Customs Declaration Form). If it is determined that a foreign
national does not have sufficient medical insurance or financial
ability to cover any unexpected or expected medical care while
in the United States, that applicant can be denied entry into

the United States.

 

Cc. Background on visa fraud involving pregnant Chinese
nationals
24. Based on my training, experience, and

participation in this investigation, I am aware of a common

11
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 17 of 106 Page ID #:860

scheme in which businesses based in the United States and China
solicit the business of pregnant Chinese foreign nationals who
wish to come to the United States to give birth. This type of
business is generally referred to in the Chinese community as a
“confinement center” and in the American media as “birthing
houses” or “maternity hotels.”

25. For the past several years, thousands of pregnant
women from China have been traveling to the United States using
temporary visitor visas for the sole purpose of giving birth in
the United States so that their children will enjoy the benefits
of natural-born American citizens. According to a recent CNN-
Money article entitled “Why Chinese Moms want American babies,”
a “booming birth tourism industry has sprouted from coast to
coast to cater to growing interest -- in 2012, about 10,000
Chinese women gave birth in the U.S., more than double the 4,200

“1 2A 2015 law review

in 2008, according to Chinese state media.
article noted that one source “estimates that, of the more than
300,000 children born to foreign citizens in the United States
every year, 40,000 are to birth tourists—foreign individuals

2

legally in the United States with a travel visa.” The reasons

for wanting to have birth in the United States include:

 

+ Yan, Sophia, “Why Chinese Moms want American babies,” CNN

Money (Feb. 8, 2015), available at
http: //money.cnn.com/2015/02/08/news/china-birth-
tourism/index. html (hereinafter “CNN-Money”).

2

 

 

 

Grant, Tyler, “Made in America: Medical Tourism and Birth
Tourism Leading to a Larger Base of Transient Citizenship,” 22
VA. J. Soc. Pou. & Law 159 (2015).

12
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 18 o0f106 Page ID #:861

e “Many of the families want an American kid because a
foreign passport could be the family’s ticket out of China
if they grow weary of pollution or food safety scares;”?

e United States “superior education resources” and “clean
environment ;’*

e United States “free public schools and low-interest
loans;”° and

e “The whole family may eventually get in on the act, since
parents may be able to piggyback on the child’s citizenship
and apply for a green card when the child turns 21.”°

In most cases, those coming to the United States from China to
give birth are wealthy: “[t]he desire to leave China is
especially pronounced among the wealthy. Almost two-thirds of
Chinese with more than 10 million yuan ($1.6 million) in the
bank have emigrated, or are planning to, according to a Hurun

“’ Moreover, according to a recent New

report released last year.
York Times article entitled “Wary of Future, Professionals Leave

China in Record Numbers,” middle-class Chinese “don’t feel

 

> CNN-Money.

= Tu, Rachel, “Look Who’s Walking: Chinese Birth Tourism

Goes Stateside,” Foreign Policy (April 25, 2014), available at
http: //foreignpolicy.com/2014/04/25/look-whos-walking-chinese-
birth-tourism-goes-stateside/.

5

 

 

Chang, Cindy, “In suburbs of L.A., a cottage industry of
birth tourism - Companies operating 'maternity hotels' cater to
pregnant women from Chinese-speaking nations who want an
American-citizen newborn,” LA Times (Jan. 3, 2013), available at
http: //articles. latimes.com/2013/jan/03/local/la-me-birthing-
centers-20130104 (hereinafter “LA Times”).

© LA Times.

CNN-Money.

 

7

13
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 19 of 106 Page ID #:862

secure for their future and especially for their children’s

Mw

future” because “[t]hey don’t think the political situation is
stable.” Perpetrators of visa fraud schemes typically charge
$40,000 to $60,000, which is a fee able to be paid by the
wealthy in China.

26. Based on my training, experience, and
participation in this investigation, the scheme begins in China
where the pregnant foreign national is assisted in obtaining a
nonimmigrant visa for pleasure (“tourist visa”) by
misrepresenting their true intentions for travelling to the
United States. Generally, the foreign nationals will be
assisted by the “birthing house operators” or associated “travel
agencies” in China in filing a nonimmigrant visa application
indicating their intention to travel to the United States for a
short vacation period to a tourist attraction in the United
States. However, in truth and fact, the foreign national has
prepaid to travel and reside in a “birthing house” for three to
four months in order to give birth to a United States citizen
child (based on birth on United States soil).

27. Based on my training, experience, and
participation in this investigation, birthing houses will
generally advise foreign national clients to fly to tourism
points of entry such as Hawaii or Las Vegas and to avoid

travelling directly to Los Angeles International Airport

 

2 Johnson, Ian, “Wary of Future, Professionals Leave China

in Record Numbers,” N.Y. Times (Oct. 31, 2012), available at
http: //www.nytimes.com/2012/11/01/world/asia/wary-of-future-
many-professionals-leave-china. html

 

 

14
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 20 of 106 Page ID #:863

(“LAX”). This advice is due to heightened scrutiny by CBP
officials at LAX based on the volume of fraudulent visas and
false statements in entry documents that CBP officials have
experienced over the last decade related to birth tourism.

28. Based on my participation in this investigation,
I have reviewed numerous advertisements for “birthing houses” on
the internet or in newspapers describing the benefits of having
a child born in the United States including a United States
passport and social security for the United States citizen
child, access to United States educational institutions, health
care, and the ability to assist parents and family members to
immigrate to the United States.

29. Based on my training, experience, and
participation in this investigation, I know that “birthing
houses” also provide pregnant foreign nationals with housing,
transportation, and medical care/child birth arrangements for
the duration of their stay in the United States. Based on my
training, experience, and participation in this investigation, I
know that “birthing houses” provide contracts for their
services. These “birthing houses” businesses operate for profit
and typically charge between $15,000 to $50,000 per person
depending on the type of packages selected.

D. Background Information regarding marriage-based
nonimmigrant visas

 

30. Based upon my training, experience, and
conversations with other law enforcement officers that

investigate immigration fraud, I am aware of the following:

15
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 210f106 Page ID #:864

a. Foreign nationals who enter the United
States pursuant to nonimmigrant visas and subsequently
marry United States citizens, may seek conditional and
permanent residency in the United States despite entering
the United States on a nonimmigrant visa. Section 245 of
the Immigration and Nationality Act provides that a
nonimmigrant may adjust to the status of permanent resident
while physically present in the United States. This
relieves the foreign national/beneficiary from the
requirement of leaving the United States and re-entering as
an immigrant.

b. In order to obtain an immigrant visa based
on a relationship with a United States citizen spouse, the
United States citizen spouse (petitioner) must file a
Petition for Alien Relative (“Form I-130") with the United
States Citizenship and Immigration Services (“USCIS”). The
Form I-130 establishes the relationship between the United

States citizen spouse and the alien spouse.

Training and Experience in Investigations involving
documents written in foreign languages.

31. I have conducted and participated in, and

discussed with other agents who have conducted, investigations

involving individuals who spoke a language other than English,

including Spanish, Armenian, and Chinese.

32. Based on such experience, I know that often,

documents are written in the foreign language, and that when

16
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 22 of 106 Page ID #:865

searches are conducted of locations involved in such
investigations, it is difficult for the searching agents (who
generally read only English) to determine whether a particular
document is covered by the items to be seized from the search
warrant.

33. Thus, additional time is usually needed after
seizing all the documents written in the foreign language so
that a qualified individual who can read the foreign language
can determine whether the foreign language documents are covered

by the terms of the search warrant.

FE. Anonymous Tip Letter Received by Irvine Police Department

34. On June 4, 2014, I was contacted by the Irvine

Police Department (“IPD”) regarding an anonymous letter they had
received concerning CHEN. The letter provided, in part, the
following information: (a) CHEN and his wife, ZHU, were engaged

in sham marriages to other individuals and were actually living
together at the Douglas Apartment Complex; (b) CHEN was
operating a “mother group” in the Douglas Apartment Complex
utilizing approximately ten units within that apartment complex;
(c) Pregnant foreign nationals paid CHEN between $36,745 and
$52,721 to enter the United States as tourists, reside in his
units, and give birth to children in the United States; (d) CHEN
did not pay any taxes related to this business operation; and
(e) the pregnant foreign nationals did not have any medical

insurance.

17
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 23 of 106 Page ID #:866

35. Based on the above-mentioned tip, I conducted
further queries of CHEN and learned that in or around February
2014, a detailed anonymous letter was also received by the USCIS
in Washington, D.C., and forwarded to the USCIS Offices located
in Laguna Niguel, California. This letter provided the
following identifying information regarding CHEN: (a) California
driver’s license number XXX95609; (b) alien registration number
XXX-696-242; and (c) three vehicles associated with CHEN - a
Dodge Caravan bearing CA license plate number 6YNX772, a BMW
bearing CA license plate number 5NQA667, and an Audi bearing CA
license plate number 6XXU464. I confirmed that these
identifiers did pertain to CHEN.

36. The letter received by USCIS and additional tip
letters received by USCIS furnished greater detail into the
alleged visa and marriage fraud schemes. According to the tip
letters, CHEN was introduced to E.C., a United States citizen,
through a marriage agency in exchange for cash. The purpose of
the marriage was for CHEN to obtain lawful permanent residency
in the United States (“a green card”). The letters also
indicated that CHEN was a “ringleader” who has been arranging
for additional fraudulent marriages in exchange for cash,
marrying mostly Chinese foreign nationals to United States
citizens in order to fraudulently obtain green cards for the
Chinese foreign nationals based on their sham marriages to
United States citizens. Additionally, the letters indicated

that the Douglas Apartment Complex was used as the residence in

18
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 24 of 106 Page ID #:867

which the petitioners and beneficiaries were residing and
receiving mail.

37. Regarding the visa fraud scheme, the tip letters
detailed allegations that CHEN and his business partner Dong
Yuan LI harbor pregnant Chinese nationals at various locations
in Irvine, California. The letters indicated that, in order to
care for their pregnant clientele, CHEN and LI hire “illegal
workers” to serve as cooks, drivers, and baby sitters. The
letters indicated that the most recent location used by CHEN and
LI was the Douglas Apartment Complex, where CHEN and LI had over
twenty units. The letters also indicated that CHEN previously
used the following Irvine, California, addresses to house
pregnant foreign nationals: 107 San Marino, Irvine; 204 Santa
Maria, Irvine and 401-405 Rockefeller, Irvine.

38. The tip letters also described the services
provided by CHEN and LI’s business operation. According to the
tip letters, CHEN and LI bring pregnant Chinese national into
the United States, house the pregnant Chinese nationals in
various apartments in the Orange County area, provide food and
transportation, and assist in the obtaining United States
passports for the children born in the United States. Such
services are provided by CHEN and LI for a fee that is paid in
cash in China in order to avoid paying state and federal taxes

in the United States.

19
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 25 of 106 Page ID #:868

G. Business Records from the California Secretary of State
39. On or about January 22, 2015, I conducted a
search of the records maintained with the California Secretary
of State for any corporations/entities affiliated with CHEN.
From this search, I discovered that CHEN was associated with
three businesses: (1) You Win USA Vacation Services Corporation,
filed on August 25, 2014, with listed address of 18880 Douglas,
Unit 315, Irvine, CA; (2) California Lotuscare Surrogacy LLC,
filed October 22, 2014, with listed address of 18880 Douglas,
Unit 315, Irvine, CA; and (3) USA Angel 8 Vacation Services
Ltd., dated January 1, 2013, with listed address of 2 Angell
Street, Irvine, CA (this listing indicates that the corporation

is “dissolved”).

H. Examples of pregnant Chinese nationals tied to CHEN and
LI’s visa fraud scheme

1. June 6, 2014: pregnant Chinese national intercepted at
LAX en route to CHEN admits that visa was fraudulent.

40. In or around August 2014, I conducted a query of
the TECS database. TECS is a database that tracks various
individuals, businesses, vehicles, aircrafts, or vessels at
land-border crossings along the Canadian and Mexican borders,
and at sea and air ports of entry. I located a record for an
individual named Miaoxiang Gao (“Gao”). Gao had been
interviewed by CBP officers at LAX on June 6, 2014, after GAO
had arrived via China Southern Airlines. I contacted CBP

Officer Lee, who had interviewed Gao on that date and received a

20
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 26 of 106 Page ID #:869

copy of a Record of Sworn Statement (Form I-867A) from CBP. I
reviewed that Form I-867A and learned the following:

a. CBP Officer Lee identified herself as a CBP
Officer, introducing herself in Gao’s native language, Mandarin.
CBP Officer Lee asked Gao if she had any health concerns, to
which Gao replied that she was pregnant but was not taking any
medications. CBP Officer Lee asked Gao if she was willing to
make a statement freely and voluntarily to which Gao replied
affirmatively. CBP Officer Lee asked Gao if she presented a
valid B2 nonimmigrant visa at LAX, to which Gao replied “yes.”

b. CBP Officer Lee asked Gao what she had told
the CBP primary officer was the purpose of her (Gao) trip. Gao
stated that she had misunderstood the primary officer’s
questions and that she had mistakenly stated she owned a house
in the United States. Gao stated that the address she provided
to CBP in the arrival form was provided to her by the operator
of the maternity center. Gao stated that the purpose of her
trip to the United States was to give birth to her second child.
Gao stated that she planned to stay three months and that her
husband would come over when it was time for delivery.

Cc. CBP Officer Lee asked Gao for her intended
address in the United States. Gao replied that she was
traveling to 18880 Douglas, Irvine, California (the Douglas
Apartment Complex) and that address had been provided to her by
Edwin CHEN, the operator of the maternity center. Gao provided
818-635-6668 as the phone number for CHEN and stated the name of

the maternity center was “YY USA.” Gao stated that CHEN’s

21
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 27 of 106 Page ID #:870

Chinese name was “Chao CHEN” and that CHEN came from Hangzhou,
China. Gao stated that she would be able to positively identify
CHEN’S photograph. CBP Officer Lee obtained a photograph of
CHEN from the USVISIT database and showed it to Gao. When asked
if she recognized said photo, Gao stated: “Yes, this is CHEN
Chao also known as Edwin Chen.”

d. Gao stated that she had met CHEN via
“WeChat,” and that CHEN had sent her a picture of himself. (I
know from my conversations with other law enforcement officers
that WeChat is an online social room used by many in China.)

Gao stated that she had no idea if the Douglas address was a
commercial address or a residence, because everything was
arranged by CHEN and the maternity center. Gao stated she paid
the maternity center about 240,000 Yuan (approximately $40,000).
Gao explained that for the fee she was provided a visa, airport
pickup, drivers for doctors’ appointments and three months of
room and board, as well as three daily meals at the maternity
center. Gao said she had discovered CHEN from online research.
Gao stated that CHEN said he would be picking her up at the
airport that day.

e. CBP Officer Lee asked Gao if she was
pregnant when she received her United States tourist visa in
Guangzhou, China. Gao stated that she was three months pregnant
when she applied for the tourist visa. GAO stated that the
reason why she failed to tell the consular officer she was
pregnant because, “We were afraid if we tell the truth we would

be refused a visa. The maternity center also advised us to say

22
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 28 of 106 Page ID #:871

tourism.” When asked by CBP Officer Lee if Gao had willfully
concealed her true purpose of her visit during the visa process

in order to obtain a B1/B2 nonimmigrant visa, Gao replied,

£. During the interview, Gao was permitted to
contact her husband by telephone, who she said had received
instructions from CHEN the operator of YY USA Maternity Center.
Gao also said that her husband stated that CHEN wanted to
forward a message to Gao, to request a lawyer and to pretend to
have a stomach ache. When CBP Officer Lee asked Gao if she had
a stomach ache, Gao replied that she did not. Gao stated that
she guessed that CHEN told her husband to instruct her, Gao, to
get a lawyer because CHEN thought it would help her be admitted.

g. CBP Officer Lee took pictures of Gao’s cell
phone, which contained text messages from CHEN detailing the
above instructions provided to Gao’s husband. The sender of
said text messages was phone number 818-635-6668, the same
number Gao had previously stated was CHEN’S phone number. The
text messages were sent in Chinese, which were translated by a
Mandarin-speaking CBP Officer. The text messages stated in
part: “What is the situation? Still in the little black room?
Contact me at once when you see this.” CBP Officer Lee also
took a photo of Gao’s cell phone, which showed a WeChat page for
“You Win.” Above the name “You Win” logo were two Chinese
characters, which loosely translate into English as “Superior
Pregnancy.” Underneath the words, “You Win” were written the

words, “USA VACATION RESORT.” On this same screen shot was a

23
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 29 0f 106 Page ID #:872

LinkedIn name of “Edwin CHEN” and the following website:
www.yyusa.com. This same “You Win” logo, as detailed below, was
later utilized in other WeChat communications with an undercover
officer.

41. In or around August 2014, I received subscriber
information from AT&T Mobility for the cellular number (818)
635-6668 and learned that the cellular number was subscribed to
CHEN and the billing address was 18880 Douglas, Unit 409,
Irvine, CA. According to said records, CHEN had a “user”
address of 18880 Douglas, Unit 209.

42. During June 2014, I located the LinkedIn page for
CHEN that had been referenced on Gao’s cell phone. Depicted on
said LinkedIn page was a photograph of an Asian male, who I
recognized as CHEN from a review of CHEN’s California driver’s
license. Under the “Background” section of said page, CHEN
listed that he was the CEO of “you win usa vacation services
llc” since October 2012. CHEN’s name appeared as “Edwin CHEN”
next to his photo, which again stated he was a CEO, in this
instance, a CEO of “YOU WIN LLC.”

2. February 2014: foreign national couple travels from
China to Douglas Apartment Complex to give birth,
writing two checks to CHEN that total $25,000.

43. I reviewed TECS records, which indicated that
Hongbao Xu (“H. Xu”) and Xiaojing Cao (“Cao”) traveled together
from Shanghai, China, to LAX on February 10, 2014, aboard a
China Eastern Airlines flight. From these records, I discovered

the following:

24
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 30 of 106 Page ID #:873

a. On February 10, 2014, upon entry into the
United States, H. Xu was stopped by CBP and declared that he had
$16,000 cash on his person.

b. Approximately three and one-half months
later, on May 30, 2014, H. Xu and Cao, and their newborn son S.
Xu, departed LAX for Shanghai aboard a China Eastern Airlines |
flight. S. Xu’s date of birth was listed as being in April
2014. S. Xu was traveling on a United States passport, while H.
Xu and Cao were traveling on Chinese passports.

44, I reviewed Citibank (“Citi”) records which
indicated that on or about March 21, 2014, H. Xu and Cao opened
a Citigold Account at Citi, which included a checking and
savings account, ending in 2606. H. Xu and Cao provided the
address of 18880 Douglas, Unit 123, Irvine, California (SUBJECT
PREMISES #1 (Unit #123)), to Citi. Unit 123, as detailed above,
has been rented by CHEN at the Douglas Apartment Complex.

45. On March 27, 2014, the aforementioned account
received an international wire transfer from China in the amount
of $203,335.74.

46. According to Citi statements, on April 18, 2014,
a debit card purchase was made from that same account to
Fountain Valley Regional Medical Hospital (hereinafter “FVH”).
This date corresponds very closely to S. Xu’s actual date of
birth in April 2014.

47. I reviewed checks written from the aforementioned
H. Xu and Cao Citi account. On May 15, 2014, check number 105

for $15,000 was written on said account and made payable to

25
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 31 0f 106 Page ID #:874

“Chao Chen” (CHEN). Furthermore, according to Citi records, on
May 27, 2014, check number 108 for $10,000 was written on said
account and made payable to “Chao Chen” (CHEN). |

48. I reviewed a Form DS-11, Application for United
States Passport, for S. Xu, born in April 2014 to parents H. Xu
and Cao. In this application, H. Xu lists their mailing address
as 18880 Douglas, Apt. 123, Irvine, California (SUBJECT PREMISES
#1 (Unit #123)), and their contact phone number as 818-635-6668,
which was one of CHEN’s telephone numbers.

49. I reviewed the DS-160 nonimmigrant visa
application for H. Xu and Cao and discovered the following:

a. H. Xu and Cao indicated that the purpose of
their trip to the United States was “tourism/medical treatment
(B2)%; and

b. H. Xu and Cao indicated that they intended

to stay in the United States for 15 days at 333 S Figueroa
Street, Los Angeles, CA (the “LA Hotel Downtown”).
I reviewed the consular “memo” from Xu and Cao’s visa interview
at the American Embassy in Shanghai and learned that the officer
concluded that the couple was “credible tourists” traveling for
leisure in the United States.

3. September 2014: Chinese couple provides false
information on visa and travels from China to Douglas
Apartment Complex to give birth in the United States.
50. On September 27, 2014, a child with the last name

of Tong was born at FVH. According to hospital records, the
address of record for the child was 18880 Douglas, unit 403,

Irvine, CA (SUBJECT PREMISES #10 (Unit #403)). Tong’s DS-11

26
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 32 of 106 Page ID #:875

passport application filed by the child’s parents Y. Tong and
Wenyan L. (“Wenyan”) lists 18880 Douglas address, but listed
unit 315 (SUBJECT PREMISES #7 (Unit #315)). The primary contact
phone number provided on the DS-11 was CHEN’s cell number.

51. I reviewed Wenyan’s DS-160 visa application,
which was filed on April 22, 2014. On her application, Wenyan
stated that she intended to travel to the United States on May
20, 2014, and would be staying for twelve days at the Trump
International Hotel, providing the address of 223 Saratoga Road,
Waikiki, Honolulu, Hawaii.

92. I reviewed TECS records that indicated that
Wenyan traveled to Hawaii onboard a China Eastern Airlines
flight on August 4, 2014. Wenyan provided CBP with an address
in Honolulu Hawaii, where she would purportedly be staying,
which is a different address than that Wenyan provided to the
State Department. According to TECS records, on November 6,
2014, Wenyan departed the United States with her United States
citizen newborn via LAX, onboard a China Southern Flight.

Based on my training, experience and conversations with other
investigators who have conducted similar investigations, I
believe that there is a flight pattern for those wishing to come
to the United States to give birth that is indicative of a visa
fraud scheme. I have noted that on numerous occasions, pregnant
individuals flying into the United States from China and
destined to Los Angeles, often times accompanied by their
husbands, will enter the United States via Hawaii, Las Vegas, or

a stopover in countries such as Korea, rather than flying

27
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 33 of 106 Page ID #:876

directly to LAX. The ultimate destination of these individuals
from my own investigation has been the alleged birthing house at
18880 Douglas, Irvine, CA. These same individuals will return,
with their newborn, on direct flights to China. There is no
reason why these same individuals, when pregnant, could not have
flown directly into LAX, except I believe that they are
attempting to evade perceived heightened detection at LAX. From
my training and experience, as well as discussions with other
experienced HSI and CBP officers, I know that customs at LAX is
perceived as more strict at detecting pregnant foreigners than
other ports of entry. As discussed below, both CHEN and his
employee trainer in China repeatedly warned the HSI undercover
officer and his notional “cousin” to avoid flying into Los
Angeles because they would be caught and sent back. Both CHEN
and his trainer stated that they flew their clients into the
United States via Hawaii where their clients had never had
experienced any issues. Once those individuals who are
attempting to evade detection give birth to a child in the
United States, they are no longer concerned about detection
because they have accomplished their intended objective, i.e.,
to have a child that is a United States citizen. Thus, they

then return to China via a direct return flight from LAX.

I. Internet advertisements with CHEN’S cell phone number
53. During June 2014, I conducted a query of the
Internet using CHEN’S identified cell phone number, 818-635-

6668. I located numerous blogs relating to birthing houses that

28
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 34 of 106 Page ID #:877

provided that number. I located a post on the website

www.eso4ll1.com/ads, under the heading “Childcare/Confinement,”

 

dated October 11, 2013. Based on my conversations with other
law enforcement officers, including law enforcement officers who
are native Chinese speakers, I know that the Chinese utilize the
term “Confinement Houses” when referring to “Birthing Houses.”
This posting was in Chinese, which I translated using an online
translator program. This particular posting under “Confinement”
stated “Noble City of Irvine” and provided a photo of an
apartment unit, CHEN’s cell phone number and an email address of
397391907@gqq.com.

54. I located a blog at http://blog.sina.com entitled

 

“Excellent Pregnancy American Blog.” This posting was in
Chinese, which I translated using an online translator program.
The blog extolled the virtues of having a child born in the
United States, including: (1) the educational system; and
(2) the ability of the child when turning twenty-one years of
age to petition for their relatives to come to the United
States. The posting referred to the advertised company as the
“American Center” and listed an address in China and a phone
number in the United States, (818) 635-6668, which was
identified as one of CHEN’S cell phone numbers. The
advertisement also listed the same webpage that was found on
Gao’s cell phone, yyusa.com, and stated that the company was
ranked first in Newport Beach/Irvine.

55. During June 2014, I queried the website

http://yyusa.com and noted that it contained detailed

29
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 35 of 106 Page ID #:878

information on the process of having a child born in the United
States, including a large question-and-answer section about the
benefits of doing so. Various addresses and points of contact
in the United States and China were provided on the website.
CHEN’s cell number was listed under the heading “American Club.”
On another page of the website were posted congratulations to
purported customers for their smooth arrival and stay. I viewed
a portion of a question-and-answer page, which stated in part
that all children born in the United States receive United
States passports, not a “Green Card,” and that their package
includes a passport and social security card. The website
described the benefits of gaining United States citizenship,
including that the United States has military, political,
technological, and cultural strength, and that there are no
signs of this fading, and that being a United States citizen is
the most attractive nationality. I reviewed a page of the
website that contained information on the different packages
available. In the middle of the webpage, a picture of the front
entrance and leasing office of the Douglas Apartment Complex was
displayed. This page included details of the various available
packages, such as the fact that two mothers share a suite but
with independent bathrooms, and reiterated that a United States
passport and social security card for the newborn was included.
56. Further, the yyusa.com website also offered many
of the same justifications for traveling to the United States to
have birth as the known visa fraud schemes involving pregnant

Chinese nationals. Based upon my discussions with IRS Special

30
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 36 of 106 Page ID #:879

Agent D. Liang, who can read and write the Chinese language, I
know that the yyusa.com website stated the following as benefits
of giving birth in the United States, as opposed to China:

e United States citizens enjoy low tuition and great

scholarship opportunities;

e 13 years of free education from grade school to high
school. U.S. citizen’s cost for college and master’s
degree is only 10% of foreign students. It is also
easier for a U.S. citizen to get into top tier
colleges and enjoy those scholarships that are only
available to USCs. 1% interest rate financial aid
will allow a USC student to save over 1 million Yuan
in 4 years in college over a foreign student.

e Less pollution. The water and air in China are
severely polluted, and food safety is a major concern.
If the child lives in the United States, there is at
least some guarantee to air, water, and food...;

e An easier way for the whole family to immigrate into
the United States. After the child becomes an adult,
parents can also immigrate. This is an 18-year backup
plan. If the initial investment of giving birth in
the United States results in the entire family’s
immigration, then it becomes a lucrative investment;

e Retirement benefits: after 10 years of paying taxes,
enjoy life long retirement payments from 700-1200 USD
a month. If no 10-year tax history, get SSI after

retirement for about 600 USD a month;

31
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 37 of 106 Page ID #:880

® High quality healthcare services; and

e Priority for jobs in U.S. government, public

companies, and large corporations. A lot of key
positions such as government officials, defense,
foreign affairs, high technology, and nuclear research

labs are only restricted to U.S. citizens.

J. UNDERCOVER OPERATION ON CHEN AND HIS EMPLOYEES IN CHINA

1. Overview of international undercover operation.

HSI conducted an undercover operation regarding CHEN and
LI’s visa fraud scheme, which as discussed below, involved
multiple undercover agents. During the undercover operation,
CHEN described the scheme in detail and demonstrated his
knowledge of the false statements on the visa applications.
Further, CHEN’s employees in China advised the undercover agents
on how to obtain a visa to come to the United States from China
to give birth. Further, during the undercover operation, CHEN’s
accomplices in China uploaded a visa application in China for a
notional pregnant foreign national, which application contained
multiple false statements.

2. June 26, 2014: undercover call and in-person meeting
with CHEN

57. On June 26, 2014, HSI initiated an undercover
meeting with CHEN by placing a call to cell phone number 818-
635-6668, which had previously been identified as belonging to
CHEN. That day, an undercover agent (hereinafter “UC-1”%), who

is fluent in both Chinese dialects of Mandarin and Cantonese,

32
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 38 of 106 Page ID #:881

placed a call to CHEN from the HSI offices in Irvine,
California. CHEN answered the call in Mandarin, agreeing to
meet shortly thereafter with UC-1 to tour the Douglas Apartment
Complex. UC-1 called under the pretext that UC-1 wished to
examine the actual apartment where his notional family member
might be staying when coming from China to give birth in the
United States. CHEN and UC-1 also briefly discussed the cost of
CHEN’s services.

58. On June 26, 2014, UC-1 drove to the Douglas
Apartment Complex located at 18880 Douglas Irvine, CA. UC-1 was
equipped with both an audio and video recording device. CHEN
arrived in a BMW, later identified as bearing California license
plate number SNQA667. I queried law enforcement indices which
indicated that as of that date, that vehicle was registered to
Chao CHEN at the Douglas Apartment Complex, Unit 409. CHEN and
UC-1 conversed in both Cantonese and Mandarin during the course
of their meetings. CHEN took UC-1 on a tour of the Douglas
Apartment Complex and specifically showed UC-1 unit number 417
(SUBJECT PREMISES #11 (Unit #417)). UC-1 asked CHEN if he could
take pictures for his family of the room, and CHEN agreed.
During the meeting, UC-1 showed CHEN a printout of the
http://yyusa.com website, and CHEN confirmed that that website
was his company.

59. CHEN stated to UC-1 that he was born in China and
has been living in Hong Kong for ten years. UC-1l asked CHEN how
many units he rents in the Douglas Apartment Complex to which

CHEN replied “several tens.” Based on my conversations with law

33
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 39 of 106 Page ID #:882

enforcement officers who are native Chinese speakers, I know
that the phrase “several tens” is a common Chinese expression to
indicate the number is more than ten. UC-1 asked CHEN if his

office is also located in the same complex, and CHEN stated

NM Mt

yes.

60. UC-1 proceeded to ask CHEN how many people share
a room. CHEN indicated that one to two people depending on
their choice. CHEN told UC-1 that the normal length of stay is
three months. CHEN stated that he has been in this business for
several years and it is not a simple business, noting that it is
a difficult business with a lot of competition. CHEN indicated
to UC-1 that there are people in the complex currently.

61. UC-1 asked CHEN about the visa application
process. CHEN stated that his company will provide the
assistance. CHEN stated that UC-1’s notional cousin would have
to provide the information to CHEN either by email or personally
deliver the information to him. CHEN stated that he would then
advise UC-1’s cousin how to apply and prepare for the visa
interview. CHEN stated that they will assist in filling out the
visa application.

62. CHEN stated that he has a system in China with
people who are specialized in the visa application process and
that it was very simple. CHEN stated that it can be done via
email. CHEN explained that, after the application is completed
and submitted, there will be an appointment for the interview.
CHEN related that if UC-1’s cousin is not familiar with the

questions for the interview, they can provide training in how to

34
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 40 of 106 Page ID #:883

answer questions to avoid being detected by the interviewing
official. CHEN stated that the entire process from the visa
application to the time of delivering the baby should take only
three months to complete. CHEN further stated that the fees
include everything.

63. UC-1 stated to CHEN that there is no visa for
delivering a baby. CHEN responded that it would be a B1-B2 visa
and that the majority of the people came in that way. UC-1l
asked CHEN what would happen if the consulate discovers that the
applicant is not being honest. CHEN stated that it is important
to apply early, stating that the earlier the better, in order to
conceal the pregnancy. UC-1 asked CHEN what if the consular
officer asks UC-1’s cousin whether she is pregnant or not. CHEN
stated that the consular officer normally does not ask that
question unless the “stomach” shows the sign of pregnancy. CHEN
said that if the consular officer does not ask the question, do
not volunteer the answer.

64. CHEN further indicated to UC~1 that problems
arise solely when only one person applies for the visa. He said
that if UC-1’s cousin is married, then the couple should apply
together. CHEN stated that they will handle the visa situation.
CHEN stated that all meals are included, as is the pick up from
the airport upon arrival. However, CHEN said that there was no
medical insurance provided if complications occur. When UC-1
asked CHEN about the method of payment, CHEN told UC-1 that
there is a 40% deposit before travel to the United States, and

the remaining 60% is due when the baby is delivered. CHEN

35
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 41 0f 106 Page ID #:884

stated that the payment can be paid by either cash or wire to a
bank in China. CHEN stated that the company’s headquarters was
located in Beijing, China, and that if there was any problem or
complaint, it should be directed to Beijing. CHEN said that if
the problem occurs in the United States, then CHEN would be the
point of contact. CHEN indicated that it is his company, and he
works for the company as a manager.

65. UC-1 also asked CHEN about the doctor, and CHEN
stated that the doctor is close by, within a ten minute drive.
CHEN further indicated that the doctor’s fee is included. CHEN
also stated that the application for an United States passport
is also included, and it would take about ten days to obtain.
CHEN indicated to UC-1 that the starting price for the package
is 238,000 Renminbi (“RMB”) (approximately $38,000), and the
price is based on the selection of room. UC-1 then asked CHEN
if he has any special method that allows the pregnant person to
enter the United States, such as any particular lane to use at
the airport. CHEN told UC-1 that everyone enters through Hawaii
because the Hawaii route is well established and it is easier to
gain entry.

66. During the aforementioned undercover meeting, IRS
SA Yim and I were assigned to provide cover to UC-1 inside the
Douglas Apartment Complex. While positioning ourselves to do
so, IRS SA Yim and I walked past unit number 125 (SUBJECT
PREMISES #2 (Unit #125)). (Unit 125 at the Douglas Apartment
Complex is a unit that has been linked to CHEN, as detailed

further below.) The door to said room was propped open and the

36
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 42 of 106 Page ID #:885

sound of a crying baby could be heard from the hallway. Two
basinets could be observed from the open doorway, and it
appeared that someone was cleaning the room. I was able to take
a picture of the open doorway from the hall. When we exited.the
hallway door closest to unit 125, SA Yim and I observed four
Chinese women, who all appeared to be in the later stages of
pregnancy conversing at the tables closest to unit 125. I
observed that the apartments located on the first floor have a
back door, which opens onto a small patio.

3. September 18, 2014: undercover call and in-person
meeting with CHEN

 

67. On September 18, 2014, UC-1 initiated an
undercover meeting with CHEN by placing a call to cell phone
number 818-635-6668, which was previously identified as
belonging to CHEN. CHEN answered the call and conversed with
UC-1 in Cantonese, agreeing to meet that same day in the
afternoon with UC-1. UC-1 called to make a payment to CHEN for
arranging for UC-1’s notional “cousin” to travel from China to
the United States to have a child. It was noted that when CHEN
later called UC-1 back, CHEN did so from a new cell phone number
ending in 8888.

68. Later that same day, UC-1 met with CHEN at the
Douglas Apartment Complex. CHEN and UC-1 conversed in Cantonese
during the course of their conversations. UC-1 gave CHEN a Bank
of America cashier’s check, number XXXX400092, made payable to

CHEN in the amount of $15,000. The payment represented a 40%

37
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page. 43 of 106 Page ID #:886

down payment for CHEN’s services in arranging for UC-1’s cousin
to travel from China to Irvine to have a child.

69. Amongst the topics discussed, CHEN detailed the
structure of his organization to UC~1 and answered questions
posed by UC-1 concerning the visa process. UC-1 asked CHEN
about how UC-1’s notional cousin would be able obtain the visa.
CHEN replied that his employees would contact her: “In China, I
have the visa..I have, have, have people who service, I have
employees who handle visas, everything is there.” CHEN further
stated, “I will tell my colleagues in China to call her. They
will tell her to send an email to him and what [documents] she
needs to prepare. For example, the property deed, the marriage
certificate, and other documents.”

70. CHEN stated that after his employees assist UC-
1’s notional cousin in getting her documents ready, they would
set up an appointment for UC-2 at the embassy and prep her for
the interview: “After she has all of them ready, they will help
her make an appointment, make an appointment, to go to the
United States Embassy.” UC-1 asked CHEN whether CHEN’s
employees would prep his notional cousin for the embassy
interview, to which CHEN replied: “Then they’1ll prep her on how
to . . . for example, how to answer the questions.” CHEN
reiterated during this conversation that it would be best if
CHEN’s cousin applied with someone else for her visa, so that
she might have a better chance at getting the visa issued.

71. UC-1 specifically informed CHEN that his notional

cousin in China did not have a job, and CHEN replied that his

38
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 44 of 106 Page ID #:887

people in China would assist with that. CHEN and UC-1 also
discussed how much additional money was owed to CHEN when UC-1’s
notional cousin arrived in the United States and what costs were
and were not covered. Regarding the notional cousin’s flight to
the United States, UC-1 asked if the notional cousin could fly
into Los Angeles. CHEN was adamant that the notional cousin

could not because the risk of her getting caught was too great.

CHEN stated in part regarding this issue, “Definitely not! fOut
of those who] came, 25% got sent back on the same plane. 25%.

Yes, yes.” UC-1 replied that 25% get sent back on the same
plane and CHEN replied affirmatively and that recently they were
very strict. CHEN discussed in part regarding using LAX: “I
don’t do it because it’s too risky. That’s because 90% of the
work is already done before they come over, and if they get sent
back on the same plane, then I’m the one to blame for it.”

72. CHEN also stated to UC-1 in substance that CHEN
was afraid of being audited by the IRS. Indicating his
knowledge that he knew he had to pay taxes on the money he was
collecting from his clients even though that money was collected
from his clients in China, CHEN stated: “I do file taxes but
there are so many things that I can’t explain clearly. They say
Since.money is being collected in China, then money should be
collected in the United States as well.”

73. CHEN provided a paper receipt for the $15,000
payment received from UC-1, which was made out to the assumed
name used by UC-1. CHEN provided his own California driver’s

license number F4995XxXxX and listed a cell phone number ending in

39
Case 8:19-cr-00016-JVS Decument 110-1 Filed 12/06/19 Page.45 of 106 Page ID #:888

8888. CHEN wrote his address on said receipt as being, “18880
Douglas Apt. 315 Irvine CA 92612” (SUBJECT PREMISES #7 (Unit
#315)).

74. I reviewed CHEN’s Bank of America account ending
in 9902 and noted that the Cashier’s Check, number XXXX400092,
in the amount of $15,000 provided by UC-1 to CHEN was deposited
into CHEN’s bank account on September 19, 2014, i.e., the day
after UC-1 gave CHEN the check.

75. %I reviewed subscriber information provided by
AT&T Mobility regarding the new cell phone number provided by
CHEN, ending in 8888. According to AT&T Mobility, that phone
number was activated on July 18, 2014, and was registered to
Chao CHEN with listed address 18880 Douglas, Apt. 409, Irvine,
CA.

76. I reviewed email correspondence between UC-1 and
CHEN. On September 19, 2014, UC-1 sent an email message to
CHEN. In that email message, UC-1 provided CHEN with UC-1’s
notional cousin’s phone number in China, which CHEN had
previously requested. UC-1l also asked if CHEN had a phone
number for UC-1’s notional cousin in China to call. CHEN wrote
that he did not have a contact number, however, CHEN then
stated: “Your cousin can contact my stuff [sic], her name is
Diana Zhang.” CHEN provided 13337712164 as the phone number for

Zhang and stated that Zhang would be calling UC-1’s cousin.

40
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 46 of 106 Page ID #:889

4. HSI undercover agent pretending to be pregnant Chinese
national contacts CHEN’s staff in China about
obtaining a U.S. visa so that she can come to the
United States to give birth.

 

77. On September 24, 2014, a CBP officer (hereafter
referred to as UC-2), who was acting in an undercover capacity
as UC-1’s cousin, with notional name “Xiaoyan Zhang,” made a
consensually-monitored phone call to CHEN’s staff in China using
the contact information provided by CHEN. UC~-1 had been
directed by CHEN to contact CHEN’s staff for assistance with the
visa process. Both UC-1 and UC-2 are fluent in Mandarin.

During the conversations detailed below, among UC-1, UC-2, anda
trainer in China, the trainer sometimes mistakenly referred to
UC-2 as being UC-1’s “younger sister” instead of being UC-1’s
cousin.

78. The UC-2 was able to reach Zhang using the
Chinese phone number provided by CHEN and conversed with Zhang
in Chinese. According to a subsequent review of the recorded
conversation, Zhang stated the following in substance only:

(1) Zhang acknowledged that she knew about UC-1’s notional
cousin and that the payment already happened in the United
States; (2) Zhang requested that the UC-2 add her to WeChat and
stated that she will provide the contact information of the
training teacher; (3) Zhang provided her WeChat contact
information as “YOUYUNUSA;” (4) Zhang inquired about UC-2’s
pregnancy and asked if the pregnancy was obvious; (5) Zhang
asked UC-2 if she has been to other countries and about her

total net assets, and when informed that UC-2 does not have any

4
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 47 of106 Page ID #:890

banking information, Zhang told her to talk to the trainer; and
(6) Zhang explained to UC-2 that training will be provided and
told her not to be afraid.

719. Subsequent to this call, UC-2 was able to add
Zhang to her WeChat account. HSI SA Harada and I had previously
established an undercover WeChat account with a username of
“Babypandag5.” Zhang sent UC-2 a phone number in China for the
trainer via WeChat. I examined Zhang’s response on WeChat to
the UC-2’s friend request and noted that Zhang’s WeChat user
profile picture contained what appeared to be the same “You Win
USA VACATION RESORT” logo as the one used by CHEN via WeChat to
communicate with Gao as detailed above. This is the same logo
that appears on the website for CHEN’s company. Zhang’s WeChat
username appeared as “YOUYUNUSA” in her communications with the
UC-2. I examined Zhang’s profile under contacts in WeChat and
noted that Zhang’s region was listed as “Los Angeles, United
States.”

80. The UC-2 contacted the trainer via the phone
number provided by Zhang. The trainer answered his cell phone
and requested in part that UC-2 add him to her WeChat. UC-2 was
able to add the trainer to her WeChat. I examined the trainer’s
user profile on WeChat and noted that it contained a purported
photograph of the trainer and listed a location of Shanghai and
a WeChat username of “alph88.” Subsequent to this contact, on
or about September 26, 2014, the trainer wrote to UC-2 via
WeChat in Chinese and began asking UC-2 questions about the

stage of her pregnancy and her husband’s employment.

42
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.48 of 106 Page ID #:891

81. During the period of September through December
2014, the UC-2 and UC-1 were in contact with the trainer in
China via email, WeChat, and in recorded telephone
conversations. The purpose of these interactions was to provide
the trainer with information that the trainer wanted in order to
be able to obtain a visitor’s visa for UC-2. The trainer, as
further detailed below, offered several options to UC~-2
regarding how to best obtain a visa from the United States
Embassy. The trainer stated in part that UC-2 should try
applying for a visa with a friend that had an extensive travel
history, preferably having visited Europe. Despite the fact
that. it was understood by the trainer that this friend would not
be traveling with UC-2, and that the purpose of the friend was
to merely increase the success rate of UC-2’s visa application
being granted by the United States Embassy in China. The
trainer also informed the UC-2 that he would help her craft or
“package” UC-2’s employment history, with the full knowledge
that UC-2 had no such employment history, because as discussed
below, UC-2 provided information to the trainer that UC-2 did
not have a job. The trainer instructed UC-2 on how to look for
a business that could be used as UC-2's purported employment.
The trainer also stated that he would help UC-2 obtain a fake
diploma for a college UC-2 purportedly attended and would have
UC-2 memorize said college for visa interview purposes. These
conversations culminated with the trainer uploading the UC-2’s
visa application to the United States Department of State

website on or about November 26, 2104 and scheduling an

43
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 49 of 106 Page ID #:892

interview appointment for UC-2 at the U.S. Consulate in Shenyang
on December 10, 2014.

82. On or about October 1, 2014, the trainer
provided via email several forms for UC-2 to complete, including
a version of the DS-160, Nonimmigrant Visa Form, that had been
translated into Chinese.

83. On October 8, 2014, the UC-2 contacted the
trainer after having sent back the completed forms via email to
the trainer. The trainer told the UC-2 that if she and her
husband could not come up with a property address, UC-2’s
chances of getting denied for a visa was over ninety-five
percent. The UC-2 asked what she should do and the trainer
stated in part: “Because regarding other (things such as)
employment, we can cover all those for you and it’s not a big
deal.” The trainer also instructed UC-2 to look for a man or
woman with a “good departure and entry record” to go apply for
the visa interview with UC-2. The trainer stated in part, ™.

it’ll be perfect if they have good departure and entry
records. For example, if they have been to places like
countries in Southeast Asia or it’s even better if they have
been to Europe.” UC-2 reiterated several times to the trainer
that she wanted to go the United States to have a baby. The
trainer asked UC-2 to see if UC-2’s husband’s friends could get
proof of income for UC-2.

84. During this same conversation, UC-2 asked about
the issue with UC-2 not having a job. The trainer stated that

UC-2'’s husband must have friends and that those friends must

44
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 500f 106 Page ID #:893

have companies: “Find out if any of his friends own companies.

As long as he has one who owns a company, it doesn’t matter how
big the company is. So he can get you an income . . . proof of
income.” The trainer also stated the company should have been

established for five years.

85. The trainer also presented another option for
applying for a visa, stating in part that if UC-2 paid an
addition 60,000 Yuan (approximately $9,600), the trainer could
help match the UC-2 up with a guy in Shanghai to apply with UC-2
for a visa. The trainer stated, “You and the guy from Shanghai
will apply for the visa together.” The trainer stated that he
had just assisted a woman by matching her up in such a fashion
and that she was approved for a visa in Beijing. The trainer
stated regarding his success that, “But she was six months
pregnant. She had a visa (interview) in Beijing and got
approved.”

86. The trainer spoke repeatedly of helping UC-2 to
“package” her visa application. Based on my training,
experience, and conversations with other law enforcement
officers, I believe that the trainer refers to “packaging” as
being the process of putting all of the various requested pieces
together, however fraudulent, and applying to the United States
Department of State for a nonimmigrant visa. The trainer stated
to the UC-2 that regarding her property she cannot use anything
fake because it was not the same as the “old days where you

could use a fake and get away with it, and it was still useful.”

45
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 51 of 106 Page ID #:894

87. The trainer asked for photos of the UC-2
including a picture of the UC-2’s belly, “I just need to see
what your belly is like right now.” The trainer asked the UC-2
to have a friend take a frontal full-length picture and a side
view full-length picture. The trainer stated that the training
to prepare for the visa interview would be only an one-hour
online training.

88. Towards the conclusion of this conversation, the
trainer asked for the name of the UC-2’s cousin in the United
States that was paying for her arrangements. The trainer stated
he needed to speak with the UC-2’s cousin. UC-2 provided the
trainer the name of her cousin, Jack Chen, which is the assumed
name of UC-1 who had met on several occasions with CHEN in
Irvine, CA, as detailed elsewhere in this affidavit.

89. Pursuant to the trainer’s wishes to speak with
“Jack Chen” (UC-1), UC-1 contacted the trainer telephonically.
UC-1 contacted the trainer at the same phone number in China
that had been utilized by UC-2 previously to reach the trainer
in the above referenced conversations. The trainer discussed
many of the same options for obtaining a visa for UC-l’s

Mt

“cousin,” such as finding someone to apply with the cousin or
obtaining an invitation letter from someone in the United
States. The trainer stated in part to UC-1l regarding the option
of finding someone to accompany UC-2 for the visa interview: ™.
if you are unable to find a suitable person, then, the only

option is to find someone with a better background in Guangdong,

who has gone abroad before. . . from your hometown.” UC-2 asked

46
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 52 of 106 Page ID #:895

whether the trainer wanted UC-1 to find such a person and the
trainer replied, “Of course, you are going to look for one. If
IT have to look for one, then the fee will be different.” The
trainer stated to UC-1 that if they do not find someone to go
with the UC-2 for the interview that the UC-2’s chances of
getting a visa will be very low. UC-2 and the trainer then
discussed getting an invitation letter for UC-2 to utilize in
obtaining a visa. UC-1 stated that he knew of someone, whom UC-
1 identified as “Frank Li” (“Li”), who had been friends with the
UC-2 back in China and that said person could write a letter of
invitation to be utilized by the UC-2 at her visa interview.

90. UC-1 and the trainer had subsequent
conversations regarding obtaining an invitation letter from
Frank Li in the United States for the UC-2 to purportedly come
visit Frank Li and attend his wedding. UC-1 was directed by the
trainer to draft a letter of invitation in both English and
Chinese. I assisted UC-1 in drafting said letters, which were
then emailed from UC-1 to the trainer. The trainer had several
questions regarding Frank Li and was concerned that Frank Li may
be too old to pass for a close friend of the UC-2 in China. The
trainer stated that they need to make it logical, referring to
the age difference between the letter writer named “Frank Li”
and UC-2: “So when your younger sister was eight or nine years,
he was already fifteen or sixteen years old. .. So, it’s
impossible to say that he knows your younger sister since they
were little, right?” The trainer commented, “What I am saying

is that the person you’ve picked out for her seems to have good

47]
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 53 of 106 Page ID #:896

criteria. So, I’m just thinking if I could (interruption
occurred on recording due to background noise) would I be able
to create a story. Otherwise, if (she) goes to get her visa
without a story, the officer in charge of the visa application
may not believe your younger sister. . . Because she has to get
her visa in Shenyang; she’s not getting her visa in Guangdong.
The degree of difficulty is much greater to get a visa in
Shenyang.”

91. After weighing the various fraudulent options to
secure a visa to travel to the United States, such as having
someone else accompany UC-2 to the visa interview versus an
invitation letter, the trainer and UC-1 settled upon using an
invitation letter from Li and the ability of the trainer to
“package” or fabricate an employment history for UC-2 and a
college degree in the submission for a visa.

92. During a subsequent conversation, UC-1 asked the
trainer about a statement the trainer had made regarding his
company’s success rate with fraudulent documents: “. . . you
were saying that you had a 60% to 70% success rate last year.
Despite the fact that the documents were not genuine, your
success rate was still 60% to 70%.” The trainer replied,
“That’s right, that’s right, that’s right. . . But, I am unable
to do that this year. They are very strict this year. Because
starting in April or May this year, the embassy of the U.S. and
the embassy of the Canada [sic] have become very strict, very
strict.” The trainer elaborated, “...back then, as long as your

younger sister is willing to spend some money...she would only

48
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 54 of 106 Page ID #:897

have to spend approximately $50,000 to $60,000, I would be able
to prepare a Canadian...after obtaining the Canadian, she would
then go to the United States. Then she will go to the United

States for her visa interview and she has basically succeeded.”

93. The trainer stated to UC-1 in this same
conversation regarding UC-2’s story, “...as long as the story is
convincing...because I don’t know whether your younger sister is
pretty or not. If the story is convincing and she’s good
looking, then the success rate will be pretty high when she goes
for the visa interview.” UC-1 replied to the trainer, “Then,
how do we make up the story? Are you going to make up the story
for us or what?” The trainer confirmed that was exactly what he
would do: “I...of course, I’ll make up the story for you.”

94. On November 4, 2014, UC-1 and UC-2 called the
trainer in China in order to check the status of the visa
application. When the trainer answered said call, he stated
that he had just finished a training session with other
customers: “Yes, yes. I just finished a customs clearance
training session. There are more individuals coming to the
United States.” The trainer stated that business is good, and
while chuckling stated there was nothing he could do about it.
The trainer was asked by UC-1 what remained to be done before he
uploaded the UC-2’s visa application.

95. The trainer explained that UC-2 needed to find a
company to list for employment, and because she was from
Shenyang, that job would have to be from that same area: “But as

far as your sister’s visa goes, the first thing she needs to get

49
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 55 of 106 Page ID #:898

right away is a job. She has to get the work address, name of
the company and also a phone number to her workplace.” When UC-
1 stated that his cousin, the UC-2, did not have such a job, the
trainer replied, “If she doesn’t have a job, then you have, you
have to figure out a way to make one up.” The trainer stated
that he was sure that UC-2’s husband had some friends that could
provide such job information and a phone number for the job.

The trainer explained that it was important to have a phone
number to go along with the job: “the phone number...you have to
tell them to make sure that someone will be there to answer the
calls. You have to tell the person who answers the phone to say
that Zhang, Xiaoyan is working for this company, and what her
job is in the company.” The trainer stated he needed the
employment information right away for UC-2'’s visa application.
Subsequent to this conversation UC-1 provided a company name,
“Shenyang Electrical Machine Co. Ltd.,” to the trainer as UC-2’s
fake employer. The trainer had full knowledge that UC-2 had no
such employment as the trainer was told repeatedly that UC-2 had
no employment and had just asked for UC-1 and UC-2 to fabricate
said information using the UC-2’s husband’s friends if possible.

5. CHEN’s trainer in China uploads a fraudulent visa
application on behalf of the HSI undercover agent.

96. I reviewed a DS-160 Online Nonimmigrant Visa
Application Confirmation and an Appointment Confirmation File
that was forwarded to UC-2, via email, from CHEN’s trainer. On
November 27, 2014, the trainer, using an email address of

alph88@vip.qq.com emailed said attachments to UC-2’s email

 

50
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 56 of 106 Page ID #:899

address of babypandal985.bp@gmail.com. I noted from my review

 

of the Appointment Confirmation File that UC-2 had an
appointment scheduled at the United States Consulate located in
Shenyang for December 10, 2014, at 8:15 a.m., and number
“AAQO4KIZ2M” had been assigned to UC-2'’s appointment. From my
review of the DS-160 Online Nonimmigrant Visa Application
Confirmation, the photo on the application was the same photo
that UC-2 had previously emailed to the trainer in China. On
the visa application for UC-2 that had been uploaded by the
trainer in China, the purpose of travel was listed as:
“Business/Personal B1/B2.” The DS-160 application stated that
the intended length of stay in the United States was for “20
day(s),” and that the UC-2 would be staying at a Long Beach, CA
address, when the trainer knew that the UC-1 was travelling to
the United States for a longer period to give birth to a child
and reside at an apartment managed by CHEN.

97. On December 2, 2014, from DSS, I obtained an
electronic copy of the DS-160 that had been uploaded for the UC-
1 named “Xioyan Zhang.” I examined that DS-160 and noted that
the trainer had used the biographic information provided by the
UC-2, such as the names provided by the UC-2 of her parents and
husband and the name of the “employer” Shengang [sic] Electrical
Machine Co. Ltd., which had been previously provided to the
trainer. This business name had been provided by UC-1 on behalf
of UC-2 with the understanding of all parties involved that this
was simply a company that was being used by UC-2 for sham

employment. Under the heading, “Present

51
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 57 of 106 Page ID #:900

Work/Education/Training” on said DS-160, the trainer had
uploaded the following false information regarding UC-2: “sales
manager: responsible for the company’s products sales.” False
information had also been uploaded regarding UC-2’s income, with
the DS-160 listing that UC-2 earned 15,000 in monthly income in
local currency. I queried an online currency converter on
December 4, 2014, which showed that that 15,000 RMB (Yuan) was
equivalent to approximately $2,437.20. During the various
conversations between UC-2 and the trainer, UC-2 made it clear
that UC-2 and her husband had very little money and were renting
their residence, and that UC-2 was unemployed. According to my
review of the aforementioned DS-160, it had been submitted on
November 26, 2014, at 10:17:01 PM (GMT).

98. On December 11, 2014, UC-1 made a recorded call
to CHEN regarding the approved United States visa for UC-2.
During this call, CHEN discussed the process of getting UC-2 the
visa, acknowledging that “...we got it for her in the end.
And...uh, I tried to contact you in the middle of the process.

I wanted to tell you about the difficulty involved. She didn’t
have anything; no house, no car. She also didn’t have uh, a
property title or the money in the bank, she had none of that.”
During the call, CHEN acknowledged that Zhang and the trainer
were his employees. CHEN also acknowledged that lying about
employment on the visa application was illegal: “Actually there
is risk involved with this matter. You know, it’s illegal the
way he tells her to do it. I’m telling you [it’s illegal] if we

take it seriously.” CHEN also confirmed that the UC-2 would

52
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 58 of 106 Page ID #:901

need to be trained prior to travelling to the United States in
order to pass U.S. inspections: “Training? Of course she needs
it. She needs training to pass Customs. There are a lot of
things to do.”

99. On December 15, 2014, using his I-phone, CHEN
sent an email message to UC-1 about UC-2: “Hi jack, the officer
of u.s. Immigration department will contact you to check the
information of [UC-2]. So please keep your phone on work.
Bests, Edwin.”

100. On December 16, 2014, UC-1 made a recorded call
to CHEN regarding UC-2’s travel and payment arrangements. CHEN
explained that UC-1 needed to pay remaining $8,000 deposit owed
for his services, and that he would not allow the trainer or
Zhang to prepare UC-2 for Custom inspection until CHEN was paid.
CHEN explained that “[t]o clear Customs inspection, [trainer]
will issue some things such as an itinerary, instructing her on
how to clear Customs inspection...these things, after you pay
up, [trainer] will call and train your sister.”

6. CHEN threatens to “cancel” the visa if the undercover
agent does not pay $8,000 more.

101. On December 17, 2014, UC-1 made a recorded call
to CHEN regarding the UC-2’s travel and payment arrangements.
During this call, CHEN demanded that UC-1 make an additional
payment of $8,000 for the visa préparation. CHEN threatened to
“cancel” UC-2's visa if he was not paid by the end of the day:

“[t]hen, then you have to pay the money before the end of the

53
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 59 of 106 Page ID #:902

day, today. If you don’t pay, I will have to cancel this visa.
There is no other option.”

102. On December 18, 2014, UC-1 made a recorded call
to CHEN regarding travel and payment arrangements. CHEN urged
UC-1 to let his employees arrange UC-2’s itinerary and not to
book a flight through LAX. CHEN noted: “[o]f course it won’t
work. If you fly to Los Angeles, you’re dead. Am I right?
These things are our tools for making money. As a matter of
fact, you don’t understand these things. You don’t know about
them.”

103. On December 21, 2014, UC-2 made a recorded call
to the trainer in order to receive training regarding the entry
process to the United States. I debriefed UC-2 regarding this
call and reviewed the transcript, learning the following:

a. The trainer explained that the UC-2 should
travel through Hawaii and purchase a tour package in order to
best ensure her chances of admission into the United States.

b. The trainer discouraged the UC-2 from
travelling directly to Los Angeles via LAX: “If you fly to Los
Angeles directly, you are going to get deported back right
away.” The trainer explained that going through Hawaii would be
UC-2's best opportunity to clear customs: “You have to choose an
easier customs entry. You[r] English is not good and you don’t
have the stuff. You are in such a hurry and rush to, rush to
Los Angeles... Right now, it’s 100% for us in Hawaii. [We]

haven’t had any return.”

54
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 60 of 106 Page ID #:903

c. Because the UC-2 purchased a plane ticket
directly to LAX, the trainer reluctantly prepared the UC-2 for
admission at LAX. The trainer explained that the UC-2 would
need to (a) make a reservation for a hotel near her friend and
the wedding location; (b) purchase a round trip ticket as
opposed to the open-ended ticket that the UC-2 had purchased;
(c) carry at least a couple thousand dollars in cash as well as
200,000 RMB (approximately $32,000) on a “card;” and
(d) purchase a “real” tour package. The trainer explained that
the evidence presented to CBP officials for admission needed to
be “genuine and none of it should be fake at this point.” The
trainer contrasted the admission process with the visa process,
explaining that “[t]his is different from the visa
interview...Some of the stuff that you used...maybe they were
not...maybe they were unable to find out. However, the stuff
that you use to go through customs has to be 100 percent
genuine.”

104. On December 23, 2014, UC-1 contacted CHEN via
email and alerted CHEN that his notional “cousin” (UC-2) had
been denied entry into the United States at LAX. CHEN responded
to the email and indicated that perhaps she would still get

admission.

K. January 2015: LI takes over the day-to-day operations of
the scheme at the Douglas Apartment Complex

105. On or about February 5, 2015, I located an

advertisement posted by www.yyusa.com on a Chinese website/blog

95
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 61 0f 106 Page ID #:904

that described a business breakup between CHEN and LI. The
advertisement stated the following (translated from Mandarin to
English by a HSI agent fluent in Mandarin):

Edwin, employee of this company, (been terminated and
employment contract been canceled): male, during his
employment in the US in 2014, he used this company's
name/reputation to create false contracts with clients and
defraud the clients' money (this matter is under legal
process), he falsely claimed expenses, took money, misused
company's funds, stole five vehicles from the company and
absconded. The behaviors confirmed this individual's bad
character with no discipline of an organization and no
gratitude. This creates a negative impact on clients, the
financial and reputation of the company. There are clients
recently reported that this individual continues to use the
company to run the illegal business, was also insulted the
company. In addition, he puts on his blog stated that:
YouWin has changed the name to Rui Ji U.S.A. Birthing
Center (google translation “Saint Regis”). The behavior of
this individual has caused negative beyond the financial
and reputation of the company. To avoid clients getting
defraud without knowing the situation, we are issuing this
special urgent notice, this company is seeking legal
channel to stop Edwin's bad behavior. Issued by: Beijing
YouWin Business Limited Company February 4, 2015.

106. Beginning in January 2015, I received updated
records from Southern California Edison (SCE) for LI and CHEN
and learned that CHEN was no longer the subscriber/customer for
electrical service for any of the units at the Douglas Apartment
Complex, and LI was now the subscriber/customer for services for
the following units there: 418, 411, 206, 311, 318, 315, 417,
416, 314, 317, 403, 223, 123, 125, 325. LI provided the
following addresses as her personal addresses: (1) 18880 Douglas
Unit 315, Irvine, CA (SUBJECT PREMISES #7 (Unit #315)), with a
primary phone number of 818-330-5555; and (2) 78 Harrison,

Irvine, CA (SUBJECT PREMISES #13).

56
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 62 of 106 Page ID #:905

107. I had previously located records which I believe
corroborated what the anonymous tip letters, referenced in this
affidavit, had stated regarding LI, namely that LI and CHEN were
business partners. I located a check drawn from a BofA account
maintained by LI, dated October 2, 2013 in the amount of $30,965
and made payable to the “Carlyle.” The Carlyle is the official
name of the Douglas Apartment Complex. The memo portion of said
check contained apparent unit notations for the following
apartment units: 109, 209, 309, 409, 325, 123, 223, 323, 125 and
225. LI wrote additional checks payable to the Carlyle in
January and March 2014, each for $30,965. I also located checks
written from LI and made payable to both ZHU and CHEN.

108. Throughout January 2015, HSI agents conducted
surveillance of the Douglas Apartment Complex and observed that
the white vans previously associated with CHEN’s business were
no longer present, and that two new vans were now parked at the
Douglas Apartment Complex. I subsequently confirmed that the
vehicles were purchased by and registered to LI at the 78
Harrison, Irvine, CA address (SUBJECT PREMISES #13).

109. On January 12, 2015, HSI agents conducted
surveillance of the Douglas Apartment Complex. At approximately
3:30 p.m., I followed a white Nissan NV300 model van, bearing
paper plates away from the Douglas Apartment Complex. This
vehicle on previous occasions had been observed parked in the
Same area aS CHEN’s vehicles and LI’s Mercedes Benz. The van
appeared to be empty and traveled to the medical offices of Hoag

Irvine. I observed the van pull into a yellow curb loading area

57
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 63 of 106 Page ID #:906

and saw someone enter said vehicle, but could not observe who
entered. The van then traveled back to the Douglas Apartment
Complex, and the surveillance agents observed Asian males and at
least two Asian pregnant females exiting the van and entering
the Douglas Apartment Complex.

110. On January 12, 2015, at approximately 4:58 p.m.,
I observed LI’s Mercedes Benz, CA Plate number 7DYM220, exiting
the Douglas Apartment Complex. IRS SA Yim and I followed LI’s
vehicle to a Target store in Irvine. I observed that LI
(dressed in a striped sweater and a green purse) was accompanied
by an Asian female who appeared to be in some type of black
uniform, resembling a nurse’s uniform. The unknown Asian female
and LI entered Target where they were observed by SA Yim
shopping in the baby aisle. LI exited the Target store with a
cartload of purchases and drove away from the Target store.

111. During January 2015, I reviewed a WeChat account
of You Win USA Vacation Resort, WeChat Id: Youyunusa, which is
an account operated by Zhang, an employee of CHEN and LI’s in
China. According to pictures posted to that WeChat account, an
individual who appears to be LI was observed to be inside the
FVH on January 12, 2015. Pictures posted to said WeChat account
show the entrance to the hospital, and pictures of an Asian
female walking to the admissions or information desk, followed
by a series of pictures of a newborn. The woman depicted in
said photos is walking away from the camera but is wearing the

identical striped sweater and carrying the same bright green

58
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 640f106 Page ID #:907

purse as LI was observed to carry that same night when observed
by IRS SA Yim. Thus, I believe it was LI.

112. Also on January 12, 2015, after leaving the
Target store, LI travelled in her Mercedes Benz to the Babies R
Us store located at the Tustin Marketplace. LI and the unknown
female shopped inside said store until 6:10 p.m., when they
exited said store with a cartload of items and were followed
back to the Douglas Apartment Complex.

113. On January 14, 2015, HSI conducted surveillance
at the Douglas Apartment Complex and observed a large Nissan van
and a smaller Toyota van (registered to LI) depart the Douglas
Apartment Complex with six to eight passengers in each vehicle
and travel to a Chinese restaurant in Monterey Park, CA. The
next day, I located on LI’s company WeChat account a series of
photos of the group dining at the Monterey Park Chinese
restaurant.

114. On January 27, 2015, IRS conducted surveillance
at 78 Harrison, Irvine, CA (SUBJECT PREMISES #13) and observed
LI leaving the residence in a black Mercedes Benz SUV
(subsequently confirmed to be registered to LI at the 78
Harrison address (SUBJECT PREMISES #13)). LI traveled to the
Douglas Apartment Complex and picked up an Asian male and female
and traveled to a business complex in Brea, CA. IRS SA Yim
reviewed the business complex directory and noted that suite 150
was the office of the Social Security Administration.
Approximately two hours later, LI and the Asian couple returned

to the Douglas Apartment Complex. LI and the Asian couple

59
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 65 of 106 Page ID #:908

exited the vehicle and LI retrieved items from her trunk and
took them into Unit 417 at the Douglas Apartment Complex
(SUBJECT PREMISES #12 (Unit #417)). The Asian passengers
entered Unit 416 at the Douglas Apartment Complex (SUBJECT
PREMISES #11 (Unit #416)). IRS SA Chu also noticed two Asian
pregnant women walking on the fourth floor of the Douglas
Apartment Complex.

115. Later that same day, HSI took over surveillance
of the Douglas Apartment Complex and observed numerous Asian
pregnant women being picked up and dropped off by the vans
registered and associated to LI.

lie. That same day at 2:57 p.m., I observed LI and an
unidentified Asian female dressed in a black uniform entering
the parking garage area of the Douglas Apartment Complex and
speaking with the passengers of one of the vans. At this time,
I called LI’s cell phone, 818-330-5555 (registered to LI at
SUBJECT PREMSES #13 according to Verizon Wireless) and observed
LI answer the phone. Once I confirmed that LI had answered the
call to that telephone number, I hung up.

117. Later that same day, HSI agents observed LI
depart the Douglas Apartment Complex in her Mercedes Benz SUV
and travel to SUBJECT PREMISES #13. Upon arriving at the
Harrison house, I observed LI park in the driveway and exit her
vehicle and took a large box out of the trunk of the vehicle and
enter the house through an open garage door.

118. Based on my review of SCE records, hospital

records, passport applications, and surveillance conducted at

60
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 66 of 106 Page ID #:909

the Douglas Apartment Complex, I believe that LI is continuing
to operate the visa fraud birth tourism business at the
following units in the Douglas Apartment Complex:

a. SUBJECT PREMISES #1 (Unit #123): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #1
(Unit #123). On June 26, 2014, during an undercover meeting,
IRS SA Yim and I observed pregnant women seated around outdoor
tables that were located adjacent to units 123 and 125, whose
doors were both open at the time. According to FVH, a child was
born at FVH on August 6, 2014, whose parents provided SUBJECT
PREMISES #1 (Unit #123) as the address. A U.S. Passport
Application Form DS-11 was filed with the State Department for
the child born at FVH on August 6, 2014. A unit number was not
provided on said applications, however the address for Douglas
Apartment Complex was provided, as was a cell phone number
ending in 6668, which is CHEN’s cell phone. On February 18,
2015, SA Eastman and SA Hanson walked past units 123 and 125 of
the Douglas Apartment Complex, and noted that the same back
doors, leading to the porch, were open and that lights were on
inside.

b. SUBJECT PREMISES #2 (Unit #125): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #2
(Unit #125). According to FVH, five children were born at FVH
on the following dates, whose parent(s) provided SUBJECT
PREMISES #2 (Unit #125) as their address: September 16, 2013,
January 4, 2014, May 20, 2014, June 22, 2014, and December 11,

2014. United States passport applications for these children

61
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 67 of 106 Page ID #:910

were subsequently filed and listed SUBJECT PREMISES #2 (Unit
#125) as their address (the application corresponding to the
child born on May 20, 2014, contained the address for Douglas
Apartment Complex only, without the unit number). Furthermore,
on June 26, 2014, during an undercover meeting, SA Yim and I,
while walking inside an interior hallway past SUBJECT PREMISES
#2 (Unit #125), observed through an open door bassinets inside
the SUBJECT PREMISES #2 (Unit #125).

Cc. SUBJECT PREMISES #3 (Unit #206): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #3
(Unit #206). According to FVH, a child was born at FVH on
September 21, 2014, whose parent(s) provided SUBJECT PREMISES #3
(Unit #206) as the address.

d. SUBJECT PREMISES #4 (Unit #223): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #4
(Unit #223). According to FVH, children were born at FVH on the
following dates whose parent(s) provided SUBJECT PREMISES #4
(Unit #223) as their address: July 23, 2014, October 13, 2014,
and October 25, 2014. A United States passport application was
filed for the child born on October 25, 2014, listing the
Douglas Apartment Complex address.

e. SUBJECT PREMISES #5 (Unit #225): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #5
(Unit #225). According to FVH, children were born at FVH on the
following dates whose parent(s) provided SUBJECT PREMISES #5
(Unit #225) as their address: July 2, 2014, and October 29,

2014. A United States passport application was filed for the

62
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 68 o0f 106 Page ID #:911

child born on July 2, 2014, listing the address for the Douglas
Apartment Complex (without unit number) and CHEN’s cell number
as the primary contact number. A United States passport
application was also filed for the child born on October 29,
2014 listing SUBJECT PREMISES #5 (Unit #225) and CHEN’s cell
phone number.

f. SUBJECT PREMISES #6 (Unit #311): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #6
(Unit #311). According to FVH, a child was born at FVH on
November 6, 2014, whose parent(s) provided SUBJECT PREMISES #6
(Unit #311) as the address. A United States passport
application was filed for the child, which listed SUBJECT
PREMISES #6 (Unit #311).

g. SUBJECT PREMISES #7 (Unit #315): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #7
(Unit #315). According to FVH, a child was born at FVH on
October 5, 2014, who provided SUBJECT PREMISES #7 (Unit #315) as
the address. United States passport applications were filed for
the child born on October 5, 2014, and a third child born at FVH
on September 27, 2014, with SUBJECT PREMISES #7 (Unit #315)
listed for the address, as well as CHEN’s cell phone number. On
August 25, 2014, CHEN was listed as the registered agent for YOU
WIN USA VACATION SERVICES CORPORATION with the California
Secretary of State, listing as its address SUBJECT PREMISES #7
(Unit #315). On October 22, 2014, CHEN was listed as the

registered agent for CALIFORNIA LOTUSCARE SURROGACY LLC with the

63
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 69 of 106 Page ID #:912

California Secretary of State and provided SUBJECT PREMISES #7
(Unit #315) as the entity’s and CHEN’s address.

h. SUBJECT PREMISES #8 (Unit #318): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #8
(Unit #318). According to FVH, a child was born at FVH on July
11, 2014, whose parent(s) provided SUBJECT PREMISES #8 (Unit
#318) as the address.

i. SUBJECT PREMISES #9 (Unit #325): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #9
(Unit #325). According to FVH, three children were born at FVH
on the following dates whose parent(s) provided SUBJECT PREMISES
#9 (Unit #325) as their address: April 11, 2014, July 27, 2014,
and August 4, 2014. United States passport applications were
filed for children that listed SUBJECT PREMISES #9 (Unit #325)
as their address, with CHEN’s cell phone number listed as their
primary point of contact.

j. SUBJECT PREMISES #10 (Unit #403): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #10
(Unit #403). “According to FVH, three children were born at FVH
on the following dates whose parent(s) provided SUBJECT PREMISES
#10 as their address: June 15, 2014, September 27, 2014, and
December 6, 2014. A United States passport application was
filed for the child born on June 15, 2014, and listed the
Douglas Apartment Complex as the address.

k, SUBJECT PREMISES #11 (Unit #416): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #11

(Unit #416). According to FVH, a child was born at FVH on

64
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 70 of 106 Page ID #:913

October 2, 2104 whose parent(s) provided SUBJECT PREMISES #11
(Unit #416) as their address. On January 27, 2015, IRS-CI
followed a pregnant woman who had been driven into the complex
by LI into SUBJECT PREMISES #11 (Unit #416).

l. SUBJECT PREMISES #12 (Unit #417): According
to SCE, LI is the current subscriber of SUBJECT PREMISES #12
(Unit #417). On January 27, 2015, IRS-CI Special Agents
followed LI enter SUBJECT PREMISES #12 (Unit #417) with a
package. Agents had observed LI take the package from her
vehicle’s trunk, which according to IRS-CI had not been opened
Since LI drove the vehicle from her residence at 78 Harrison,

Irvine, CA (SUBJECT PREMISES #13).

L. January 28, 2015: HSI agents review trash from LI’s
residence in Irvine, CA (SUBJECT PREMISES #13)

119. On January 28, 2015, HSI obtained and examined
the trash left outside 78 Harrison, Irvine, CA (SUBJECT PREMISES
#13), which I then sorted. I found the following documents in
that trash:

a. Bank of America customer receipt for a
savings account ending in 2930 that reflected a $10,000
withdrawal and a balance of $149,638, dated July 2, 2014;

b. Medical receipts from May 2014;

c. Multiple shopping receipts dated from May
through July 2014; and

d. Mail addressed to LI and her husband at 78

Harrison, Irvine, CA (SUBJECT PREMISES #13).

65
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 710f 106 Page ID #:914

 

 

M. Additional Surveillance
1. February 4, 2015: Surveillance at Douglas Apartment
Complex

120. On February 4, 2015, HSI conducted surveillance
at the Douglas Apartment Complex and observed units 123, 125,
and 311 (SUBJECT PREMISES #1, SUBJECT PREMISES #2, SUBJECT
PREMISES #6) had each of their patio and/or balcony doors open
and at least three pregnant Asian females in the nearby pool.
Shortly thereafter, I observed LI driving into the parking
garage in her black Mercedes Benz SUV.

2. February 13, 2015: Surveillance of LI

121. On February 13, 2015, at approximately 8:03
a.m., the HSI/OR effectuated surveillance at LI’s residence
located at 78 Harrison, Irvine, CA (SUBJECT PREMISES #13). At
11:28 a.m., I observed an Asian female (subsequently identified
as LI) exit the residence and walk towards the black Mercedes
SUV. LI then walked up towards her vehicle, then turned and
walked back inside the residence. At 12:57 p.m., IRS SA Yim
observed LI driving away from the residence in the black
Mercedes SUV. LI travelled to a residence in Aliso Viejo and
then travelled to the Douglas Apartment Complex, where SA Diaz
observed LI park and exit the vehicle, and then proceed into the
basement elevators of the Douglas Apartment Complex. At
approximately 2:12 p.m., SA Yim, who was stationed in the
basement of the Douglas Apartment Complex, observed an Asian

male driver with the Toyota van (registered to LI) pick up two

66
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 72 of 106 Page ID #:915

pregnant Asian women, two Asian males, and a boy and depart the

Douglas Apartment Complex.

3. January and February 2015: surveillance of 2850 Kelvin
Avenue, Irvine, California (“Kelvin apartments”)

122. During January and February 2015, HSI conducted
surveillance of apartments at Kelvin and obtained leasing
records for various units there, which I reviewed. Those
records showed that CHEN had rented two apartments and ZHU had
rented two apartments there. In the rental application for the
two units that CHEN rented, which CHEN signed on January 6,
2015, CHEN listed SUBJECT PREMISES 14 as his present address.
In addition, on the rental application, CHEN listed his present
employer as “You Win Vacation Ltd.” with his position as “CEO,”
and the employer address as SUBJECT PREMISES #7 (Unit #315).

123. On February 17, 2015, HSI Special Agents
conducted a ruse “knock-and-talk” at the two units rented by
CHEN at Kelvin. The male who answered the door at the first
unit was wearing a black apron bearing the logo “Regis,” and an
male inside the other unit was wearing a black shirt with the
logo “REGIS” printed in white letters on the left pocket area.
The two males spoke very little English.

N. Internet-Based Websites/Advertisements/Blogs Re: LI’s

Operation

124. Between January and February 2015, I have
reviewed numerous advertisements on the internet and internet
blogs for www.yyusa.com, also known as “YOU WIN USA VACATION

RESORT.” These advertisements generally include LI’s cell

67
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 73 of 106 Page ID #:916

number ((818) 330-5555),

contact numbers in China.

the company website,

and various

 

[RESTS LARDA FEN -W TR wtoolko com)

48

   

El PLA FMA 2015024028 17:38

tee Ce
RSRINESR

 

BEAARRRREE PLN F ER MEET -youpanmeique bw ARM
ROWE yeyqunacan MITA AREY

she 400-088-8222

28 te-c027 008

SORRU,Dor-srna20A995

RO 400-006-1222

eacsenen amsarmeaas. banceuaane:

set

st

Cth

SET eRe, wa weR:
RE FRERENHT AE

PEREMNAAE ORD ? FRAP MEAT OOS:
?

 

 

J seats

ior

RA

itp Jaw ew wioutian com 1529629 kena

1 seamtmeeess
2 toma moreaeeere

2 eee

4 ROCERRCER RARE I Are
om

5 RPA TANT Vine:
6 RIMINI

7 RORARAR. BRATION

8 ome)

+ FeanE ER

10 26 Hawes BRM

 

JA2015 1:26 PN

 

[RXES ESR TSREA TERS MT Riwouacom

 

on

Be ee ad 8 RA
abe

4 tteeer

HRESTARLA DAME ARTO . RF PEAE, CR. we.

RSP, TOMPCRAMIARSK. HAMS SERE ME STR,

3 MEE

Bc
ae

 

SRADLLACORCSNRPORTE. ERTL ORS ERIE,
PFE FORSEY Mam , HE

Res, SSA. Sees.

8 SA DIn AER ROMER. JOR
OAS, TPES RET
FB ht //ynyyusa.comy , LUFT KIT,

an [a] @uSS : wioutiao
ie.) Sass olAE
FSLOOTIES !

   
 

RET WRT SRE SARA. HR

Bof4

 

Tetp “www wioutine couval 135%29 Maal]

 

DOS 1:26 BM

 

[RES 7TES LEADS FEMAM-BTRwtodtino com

     

 

mee (PS

SR HE, BRT RLETS , ALAR OR, BTL
is CER RS2IN

 

 

 

 

 

Tatp JAw ww. wetouting couviv 539629 hima]

 

 

 

 

 

wae

Copyright © 2012-2014 UM OP WLADINS2M-2 MRAM LNNNOIOIESTA
ARE NO Tene ER GE SER RE

 

Hora

ERICA,
2 RE
£m FAP, HL
PEASE RS TOM . ARMA E RA
3 eR a
Ref a 2/015 1:26 PN
RE SARA FSS Riwiontion coved Tieip Awww .wrontiag.conaia/] 339629 hum]
i vie +# A
J ie
x
Ted SHREK ANCA
tht eeu

 

 

68

22015 126 PN
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 740f106 Page ID #:917

125. On February 5, 2015, I visited the WeChat account
operated by Zhang and associated with LI’s operation You Win USA
and viewed a posting of a page of a passport containing an
United States visa and an entry stamp dated February 4, 2015.
The posting contains the following message (in Mandarin
translated to English) at the bottom of the picture: “Congrats
to MS. XY for successfully passed [pass the visa process
smoothly]. The life style of a wonderful vacation

begins/starts.”

peer r eT) Coes ii

 

126. On February 17, 2015, I reviewed the WeChat
account operated by Zhang and associated with LI’s operation You
Win USA and viewed a posting (in Mandarin translated to English)
containing photos of a classroom style presentation featuring a

slide show:

69
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 75o0f106 Page ID #:918

American Baby

What you need to know to get an ID
Things to pay attention to

Case Study

Q&A with prizes

Text on the bottom of said photo stated:

Go to US give birth You Win America

To give a person fish is not better than teaching a person
how to fish

As a Youwin baby client not only do we help baby get ID ,
we explain what each item is for along the way.

aaa bep ey

aA ered alert

SC es Ie mare ee
seer pe Pe tn Mee ao a
eh ee eo

 

70
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 76 of 106 Page ID #:919

)
OF ah Se ae ae she

weibo.com/youwinusa

ADMIRE , RURADLB | HEE , Bei
per hPa ee eg mee aD
eT we sr ee

 

127. In addition, I downloaded the following pictures
from the internet advertisement for CHEN and LI’s visa fraud
scheme, which among other pictures, appears to show that a
pregnant foreign national arrives in the United States and

leaves with a newborn wrapped in an American flag:

71
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 77 of 106 Page ID #:920

 

EPRHAM BOF RAVER ?-LARGAFRMA http Jaw ew wtoutino coma! $7697 hin betp sive wtoutiag consist! 476097 heal

a 48SEC
SRE CUPRA FRNA 2015019288 16. SSA

~ Bb Ao.

       

SDR RECRDELEECERLA ESA
F LRURF RGR, CR ACCA ITS ARR EARN .
PRRAELREET RRS ARENT S—, ROME . PME ,
SRERERET ALPES ARN , RACE RMBR SK.

2A

RROFRRB RAR RARER, MEE youpereneique pnt AMHR
WER canpene tet, MDLTT Het RRE,

sim soo 088 S272

2K. 1ee-czr-Ace8

RRA, oor-emss0.s895

‘@00-400-085-9222

 

FmxRe, amERCONEAS, T RAMFeKERE

 

DIFARA OE , SR APS BA EROS, pe
TUES MOMENT LAN. MAMMAS RAC. Boo
BA, MA NMEA, MKS MERLE, BREE ROME
TASS, RERIARAES . FAMTUARAeRMEPh RATES, RE
Wi, BORTAPOED, OSM LENTMEKES , LORAOPERS,
RRR . AILSA. FESR SE. $0:
BRPSNFSMT , SERRA, DEAN . RATT
BORO.

 

S AURA R Ria
SERIES , DA SERARTEPRL AMER , TERR

SQRGTRABEAUALT, SM, RIKSMAU AROS
AREAF TRE PLAC NEA ES , OARS GET
PAAR.

BREF AH AICS LG , BURSA ER OOMIE TE 2
LPR) BO-- ERAN TRAST

 

Lots 1/30/2015 5:20 PA bors

 

A/30/X115 3:20 PM.

 

 

ww wtontian conva/l476097 hen]

 

EGA EPA ARE. ROR, ENR TRIE. KSRERT
RRS) GMO R PRE,

BP: ASSL MGMT RMA LATEST RRA RETR.
FRASHSE , TARTAR, ERE IAT eee
FEED, At, REO, PRAT. APR. MTEL

   

: . STRETTON, UR LACKS EE, CRATE,
RENIN, MOET PER ES. RO» HE ST. ATLANTA, ERR, MATS
SAUTE. APRIBTS wa, INURE , CREROME, RALGMLENE: #embinEEA
POPULEA, ABATE REAR RE : a 7

ac oe RE REESE RES BESROANAEAM INA. FR PRERIAPRUS. KOTANITIER

PARSORTARENHLA, EHREP MMOL RAMEE

Wt TERRES TONRNRN  SRRATRIRORERY ROL HERMAN,

SHAMWREFRTRTRRNOSORA . REAM. PLA REEDS IORITID

ARRAS
FRARSRRRAOD EY PAE. GER) (RAE). aE Lae
STE.

 

Rk: RU HURST ELIE , SAT Ret AD
SESPIAE (SORRY. SERA ) OMNI. HOt. RETO
65. PARAMS , URS LH CMR. Hee. SOBER, SEL
USDA . DRA RRGRSOR STK, REARINHHESEA
PLL , SRERELS RTS  UHUEA REE. yuh
RAST MERA Seek , PYRG RMS

RG RBRRELORSE RM, REM TA RRR EEA
woe A Dome

 

RB, CARR, PI SPATRAKOOERRERNES , —MOAT MTT
TLHNO%, AGURTIARRE7. SS RST RRR
SOND, PRUE . URRUSLL R67 SHIEK . ERO.

4 TSRARA A

 

 

 

 

5 of 3 30/2015 3:20 PM) tof S 1/30/2015 3:20 PM

 

72
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 78 of 106 Page ID #:921

 

RRR HS RAF LAER ?- ERT RE ERRE. Mitp /Avinw wlowtiaa com/a/£3 70097 Inna]

EPR :
PRA FAR
(ARE; youyunmeiguo }
f KERERIERETAE : wwrwyyusacom, fl
sc BREN) :
#p1M : 400-088-5222
30K : 186-0027-5088
BE@RIEMT ; 001-318-330-5555

} MOQ = 4000885222

| SEF. a A
Me, ae FRNIwE

f

\ & Some

see om es eee BS

 

aa teh/y
BL

  
 
  

ae

pied Cheam

5 Sie TUBLOOTIAR !
hades fem"

i a beat

RRL MERZ SSMWE RSE CRS

 

 

 

Sof $ RODS 3:20 PM

 

oO. February 23, 2015: Undercover call to LI verifies that LI
continues to operate the visa fraud scheme, including from
her residence in Irvine, CA (SUBJECT PREMISES #13) .

128. On February 23, 2015, at approximately 7:30 a.m.,
IRS observed LI leave her residence, 78 Harrison, Irvine, CA
(SUBJECT PREMISES #13), and depart with three adults in her
Mercedes Benz SUV. At approximately 9:00 a.m., LI returned to
that location.

129. After IRS confirmed for me that LI had returned
to her residence (SUBJECT PREMISES #13) and while IRS maintained
surveillance on SUBJECT PREMISES #13 and LI’s vehicle to confirm
that LI remained at SUBJECT PREMISES #13, I initiated an
undercover phone call to LI using a Citizenship and Immigration

Services (“CIS”) officer (‘“UC-3”) who speaks Mandarin fluently.

UC-3 explained to LI that she was interested in giving birth in

id
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 79 of 106 Page ID #:922

the United States. LI told UC-3 that “they” have an office in
Beijing that can help her get her visa and coach her on how to
clear “customs.” LI told UC-3 that the office in Beijing is
part of LI’s company (LI said we are the same company). UC-3
told LI that she had no income and no job, but her husband had a
job and money. LI said that was not a problem, that “we” can
tell you what to do on your visa and initial interview. LI also
advised UC-3 not to go to get her visa too late, if her stomach
is too big she won’t be able to get the visa. In addition, LI
explained that once UC-3 gets the visa, “they” can coach her on
how to get through “customs.” LI explained that the fee charged
depends on what package is selected, and that the fees can range
from 238,000 RMB to 498,000 RMB (approximately $40,000-$80,000).

During the entire call, LI remained at SUBJECT PREMISES #13.

P. January 2015: CHEN and ZHU move their residence from the
Douglas Apartment Complex to 28601 Los Alisos, Apt. 1088,
Mission Viejo, CA (SUBJECT PREMISES #14)

130. According to SCE records, ZHU established utility
services at 28601 Los Alisos Blivd., Apt. 1088, Mission Viejo, CA
(SUBJECT PREMISES #14) on December 31, 2014, and provided a
phone number of 818-817-6666 (This is the same number that ZHU
provided to the preschool referenced below.)

131. On January 21, 2015, HSI conducted surveillance
of SUBJECT PREMISES #14 and observed CHEN’s BMW, Cal. Lic. Plate
7GBB951, and ZHU’s white Mercedes Benz, Cal. Lic. Plate 7ETK721,

parked inside the gate of the complex near SUBJECT PREMISES #14.

74
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 800f106 Page ID #:923

132. That same day, at approximately 11:20 a.m., SA
Yim observed both CHEN and ZHU exit SUBJECT PREMISES #14, and
each proceeded to their respective vehicles and departed the
area.

133. Between January 22, 2015 and February 11, 2015,
HSI conducted surveillance at least seven times, during which
agents observed one or both of CHEN and ZHU’s registered
vehicles at SUBJECT PREMISES #14 (28601 Los Alisos Blivd., Apt.
1088, Mission Viejo, CA).

134. Thus, I believe that CHEN and ZHU currently

reside at the SUBJECT PREMISES #14.

Q. There is probable cause to believe that CHEN and ZHU have
committed marriage fraud.

135. I reviewed the Alien Files (“A-Files”) for CHEN

and ZHU and learned the following:

a. On or about February 8, 2013, U.S. citizen
E.C. filed a Form I-130, Petition for Alien Relative, on behalf
of CHEN. Form I-130 is used for a U.S. citizen to apply for
immigration status for a non-U.S. citizen spouse.

b. As proof of their marriage, E.C. provided a
State of Nevada marriage certificate prepared by a Reverend S.M.
Smith, photographs of E.C. and CHEN at a restaurant together,
and bank statement from Wells Fargo Bank (“WFB”) for account
number ending in 7118.

c. CHEN was listed as having two children, a

boy born in 2011 and a girl born in 2012. The I-130 stated that

75
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 81 0f 106 Page ID #:924

CHEN married E.C. in Las Vegas, NV, on January 7, 2013, and
previously divorced ZHU on July 18, 2012.

d. The I-130 also stated that CHEN had arrived
in the United States on a B2 Visitor visa on October 8, 2012,
which was due to expire on April 7, 2013.

e. E.C. listed an address for the couple at 2
Angell Street in Irvine, CA, and provided a rental agreement
signed by both E.C. and CHEN for 2 Angell Street, Irvine, CA.

f. I reviewed the case file notes created by
Immigration Officer Vo regarding CHEN’s application. Officer Vo
noted that the marriage is very suspect based on the rapid
sequence of events, namely the beneficiary’s divorce and birth
of CHEN’s children leading up to the marriage to E.C. In
addition, E.C.’s WFB account showed two $5,000 and one $1,000
deposit from CHEN between January 9 and 30, 2013. E.C. and CHEN
were married in Las Vegas, NV on January 7, 2013. When asked
what the deposits were for, E.C. stated they were from the
beneficiary, CHEN, for “expenses.” It was noted by CIS that the
funds were electronically transferred out of the joint WFB
account to E.C.’s separate bank account. E.C. stated that she
was used to using her own account, so that is why she
transferred the funds out of their joint account.

136. I reviewed the A-File for ZHU, from which I

learned the following:

a. On June 21, 2013, a CIS officer interviewed
CHEN’s ex-wife, ZHU. ZHU claimed to have met her United States

citizen petitioner, C.M., a month after giving birth to her

76
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 82 of 106 Page ID #:925

second child with CHEN, and then reported marrying C.M. a few
months later.

b. As proof of marriage, ZHU’s A-file contained
a State of Nevada marriage certificate prepared by a Reverend
S.M. Smith (the same reverend used in CHEN and E.C.’s marriage
certificate).

c. The bank statements submitted in ZHU’s A-
file were also from WFB and showed large deposits totaling over
$30,000, which CIS found suspicious given that ZHU is unemployed
and currently supported by CHEN.

d. I reviewed ZHU’s Form I-485: Application to
Register Residence or Adjust Status, dated March 21, 2013. ZHU
stated that she last entered the United States on August 2,
2012, on a B2 Visitor Visa, which was set to expire on May 31,
2013. ZHU listed her husband on said form as being C.M. and
provided the names of two minor children, which had also been
listed in CHEN’s A-File. ZHU provided joint WFB statements and
an electric bill showing the names of both ZHU and C.M. The WFB
statement for an account ending in number 5291 had an ending
balance of $35,110.64 as of May 31, 2013. The address listed on
said statements and electric bill was 109 Santa Maria, Irvine,
CA. C.M. provided information to CIS stating that his current
income was $39,546.12, yet in one month, a joint account
controlled by ZHU and C.M. had a balance equal to the amount of
C.M.’s joint salary. The same purported Chinese divorce decree

that was located in CHEN’s A-File was located in ZHU’s A-File.

77
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 83 of 106 Page ID #:926

137. Between December 8, 2013, and January 20, 2015,
CHEN, using an address of 2 Angel Street Irvine, used Western
Union to wire a total of approximately $10,222 in 16 separate
wires to C.M., located in Moreno Valley, CA. Prior to these
wires, between April and August 2013, CHEN wired funds to B.B.
four times, which totaled approximately $1,736. On at least one
occasion, B.B.’s California driver’s license number ending in
0978 was provided. I conducted a query of the Department of
Motor Vehicles and learned that said license was issued to B.B.
by the DMV and that her stated address was the same address for
C.M. in Moreno Valley, CA.

138. On February 19, 2015, I spoke with IRS-CI SA Yim
regarding a 2011 federal tax return that had been submitted with
ZHU’s Form 1-485 application to CIS. As part of ZHU'’s
immigration application, a Form 1040EZ tax return for 2011 in
the name of C.M. was submitted to CIS, which reported total
income of $40,886. SA Yim informed me that in 2011, C.M. had
actually filed a Form 1040, not a short form 1040E2Z. According
to IRS SA Yim, the income between the two returns also differed:
C.M.’s total income reported on C.M.’s 2011 tax return that had
been filed with the IRS was approximately $11,000 - not the
$40,886 reported on the tax return submitted with ZHU’s
immigration application. IRS SA Yim informed me that C.M.’s
2011 tax return (Form 1040) that had been filed with the IRS
listed as prepared by H&R Block, while the C.M. tax return (Form
1040EZ) submitted with ZHU’s application listed as self-

prepared. Thus, the 2011 tax return for C.M. submitted with

78
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 840f 106 Page ID #:927

ZHU’s immigration application does not match the 2011 tax return
for C.M. that was actually filed with the IRS; the return with
the immigration application is fraudulent. I believe that C.M.
and/or ZHU submitted or caused to be submitted a fraudulent
federal tax return (Form 1040EZ) to CIS to hide the fact that
C.M. already had dependents and in reality had a lower actual
income than the income stated to CIS.

139. I reviewed a printout and photos from the LEARN
vehicle surveillance system. LEARN is a system which compiles
photos of license plates taken in public areas, such as cameras
mounted on major intersections. I had previously submitted a
request for a search of C.M.’s vehicle bearing CA Plate No.
6ADGO62 From this query, I learned that between September 2013
and March 2014, C.M.’s vehicle license plate had been recorded
on eight separate occasions. On all of those occasions, C.M.’s
vehicle was spotted in either Riverside, CA, or Highland, CA (a
city located in San Bernardino County), or except for one
occasion on October 3, 2013, when C.M.’s vehicle plate was
recorded next to 6 Angell Street in Irvine, California. 2 Angel
Street is the address of record that CHEN provided to CIS as his
alleged residence in his marriage to E.C. During this time
period that C.M. was supposed to be residing in Irvine with ZHU,
his vehicle was in Riverside County.

140. On or about January 16, 2015, I reviewed
preschool admission applications for ZHU and CHEN’s children

(D.C. and J.C.) and discovered the following:

719
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 85 o0f106 Page ID #:928

a. D.C.’s admission application and emergency
information form lists ZHU and CHEN as parents residing at 18880
Douglas, Unit 102, Irvine, California 92612. These forms are
signed by a parent and dated October 22, 2014.

b. J.C.’s admission application and emergency
information form lists ZHU and CHEN as parents residing at 18880
Douglas, Unit 409, Irvine, California 92612. These forms are
Signed by a parent and dated October 22, 2014. An April 22,
2014 admission application listed CHEN and ZHU as parents
residing at 18880 Douglas, Unit 102, Irvine, California 92612. A
July 3, 2013, identification and emergency information form for
J.C. listed ZHU as residing at 109 Santa Maria, Irvine, CA 92606
and CHEN residing at 2 Angell Street, Irvine, CA 92612.

141. I reviewed checks written by CHEN and cashier’s
checks purchased by CHEN. I noted that CHEN had purchased
cashier’s checks in 2013 on which apparent apartment numbers had
been noted. CHEN purchased a check in the amount of $2,569.50
payable to “Santa Maria Re: 109” on April 5, 2013. CHEN
purchased additional cashier’s checks during the period of April
to July 2013, which were made payable to Santa Maria that
referenced what I believe to be apartment numbers 204, 107, and
311. Apartment 109 Santa Maria was the address provided by ZHU
and C.M. as being their alleged residential address, yet CHEN
purchased a cashier’s check to pay the rent on said apartment.

142. On February 26, 2015, in the morning, HSI Special
Agents observed both CHEN’s Mercedes Benz vehicle and ZHU’s BMW

vehicle parked in front of SUBJECT PREMISES #14.

80
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 86 of 106 Page ID #:929

R. CHEN’s bank records

 

143. I reviewed CHEN’s Bank of America (“BofA”)
accounts, ending in 9902, 3390, 3164, 8548 and 2673. The
account ending in 9902 was an “eBanking” account, while the
account ending in 2673 was a regular savings account. According
to my review of the BofA signature card, CHEN opened the account
ending in 2673 as an individual owner account on or about
October 29, 2012, at a BofA branch in Rosemead, CA. I reviewed
a BofA signature card for the savings account ending in 3164,
which showed that account had been opened by CHEN as an
individual owner on September 6, 2013, at a bank branch in
Irvine, CA. The BofA signature card for a DDA account ending in
3390 indicated the account was opened by CHEN as an individual
owner on May 3, 2014 at a branch in Irvine, CA. A review of a
BofA signature card for a DDA account ending in 8548 indicated
the account was opened by CHEN on September 6, 2013, as an
individual owner at a branch located in Irvine, CA. Last, the
BofA signature card for a DDA account ending in 9902 indicated
the account was opened by CHEN as an individual owner on May 24,
2014, at a branch on Alton Parkway.

144. CHEN’s bank statements corroborate the address
information for CHEN detailed above. On a statement for
September 2013, for accounts ending in 9902 and 2673, CHEN’s
address was listed as 107 San Marino, Irvine, CA. On a previous
statement for the aforementioned accounts for the period of

April 2013, CHEN’s address was listed as 2 Angell Street,

81
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 87 of 106 Page ID #:930

Irvine, CA. More recent BofA statements, such as a statement
ending on June 13, 2014, for the account ending in 7947, reflect
an address of 18880 Douglas, Unit 409, Irvine, CA, for CHEN.
CHEN’s BofA account ending in 8548, for the period ending on
February 12, 2014, reflected CHEN’s address as 18880 Douglas,
Unit 209, Irvine, CA.

145. I reviewed wire activity for CHEN’s BofA account
ending in 9902 and noted that CHEN received dozens of wires from
China, most of which were in amounts of approximately $50,000
USD. The wires generally had a different name listed as the
sender for each separate wire. During calendar year 2013, CHEN
received approximately $500,000 USD in wires from China. For
example, on September 16, 2013, CHEN received a wire for $50,000
from China into his 9902 account. That same day, CHEN
transferred $23,000 to ZHU’s BofA account ending in 9915.

During the most recent period of statements that I received from
BofA, during June 2014, CHEN received three wires for $49,000
each, and one wire for $40,000.

146. I reviewed a WFB credit application, dated April
17, 2014, submitted by ZHU for the purchase of a Mercedes-Benz
bearing a VIN ending in 84627 from Mercedes-Benz Foothill Ranch.
ZHU provided her address as being 18880 Douglas, Unit 409,
Irvine, and stated that she was a “manager” for “USA Angel 8
Vacation Services.” ZHU provided a work telephone number for
that business as 818-635-8888, which as discussed above is
CHEN’s cell phone number. ZHU stated she had been so employed

for the last two years and six months and that she earned a

82
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 88 of 106 Page ID #:931

gross monthly income of $5,000. Under the section, “marital
status,” ZHU stated that she was unmarried. ZHU listed her
nearest relative as Dongyuan LI, listing LI as her “cousin.” I
reviewed photos from the LEARN database vehicle license plate
system and learned that on July 9, 2014 at approximately 9:39
p.m., an IPD patrol car captured an image of a white Mercedes-
Benz bearing CA Plate# 7ETK721 in the garage at 18880 Douglas,
Irvine, CA. I conducted a query of the DMV database and learned
that said plate was assigned to the aforementioned vehicle
purchased by ZHU with a VIN ending in 84627. According to the
California DMV, that vehicle was registered to ZHU at 18880
Douglas, Apt. 409, Irvine, CA, on April 18, 2014.

147. I reviewed checks written by CHEN and made
payable to the “Carlyle,” which is the formal name of the
Douglas Apartment Complex. During June 2014, CHEN wrote twelve
separate checks to the Carlyle from his BofA account ending in
9902, which totaled approximately $49,000. Each check had a
number listed in the memo portion, which I believe to be the
apartment number for which each check was being made as payment.
CHEN wrote checks for rent for the following apartments at 18880
Douglas, Irvine, CA (the Douglas Apartment Complex): 123, 125,
209, 223, 225, 309, 323, 325, 403, 409, 416, and 417. During
the month of July and August 2014, CHEN continued to make
payments payable to the Carlyle. During August 2014, CHEN made
ten payments from his BofA account ending in 9902, which totaled
approximately $33,000. Once again, each check had a number

listed in the memo portion, which I believe corresponds to an

83
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 89 0f 106 Page ID #:932

apartment number for which each check was written as payment.
CHEN wrote checks for rent for the following apartment units
during August 2014: 123, 125, 223, 225, 311, 314, 317, 325, 403
and 409.

148. I reviewed BofA statements for ZHU’s bank account
ending in 9915. ZHU’s address on said account statement, dated
June 6, 2014, was listed as being 18880 Douglas, Unit 109,
Irvine, CA. I reviewed deposited items for ZHU’s account ending
in 9915 and noted that ZHU received a check from LI dated
October 1, 2013. That check, number 1002, was written in the
amount of $9,807.44 from a BofA account maintained by LI. The
memo portion of the check stated “return,” and LI’s address on
the check was listed as 107 San Marino, Irvine, CA. This is an
address, as previously stated above, for which CHEN had obtained
cashier’s checks for rent payments. I examined checks that had
been written by ZHU from her account ending in 9915. On
December 3 2013, ZHU wrote check number 108 in the amount of
$1,141, payable to a Newport preschool. The memo portion listed
names, which I recognized from ZHU and CHEN’s A-Files to be the

names of their minor children.

Ss. CHEN failed to report hundreds of thousands of dollars in
income on his 2013 federal tax return.

149. Based on conversations I had with IRS - Criminal
Investigation Special Agent Joshua Yim, I know that CHEN filed a
federal income tax return, Form 1040, for the 2013 tax year. On

that 2013 tax return, CHEN reported that he was the proprietor

84
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 90 of 106 Page ID #:933

of a travel agency business, for which he reported gross
receipts or sales of $227,453. On that 2013 tax return, CHEN
further reported that the net profit from his business was
$19,203, which was calculated by subtracting $208,250 in
business expenses from the gross receipts or sales of $227,453.
No other income or source of income was reported on CHEN’s 2013
tax return.

150. I know from my review of California Secretary of
State documents that CHEN was the owner and registered agent for
a business entity named USA Angel 8 Vacation Services, LTD in
2013, and that in 2014, CHEN dissolved that entity and formed a
new one named You Win USA Vacation Services Corporation (“You
Win USA”), which is the business name used by CHEN during his
dealings with UC-2 who was posing as a potential client of CHENs
in 2014. On the formation documents for You Win USA, CHEN named
himself as the Chief Executive Officer, Secretary, Chief
Financial Officer, and Director of You Win USA and listed
principal place of business as 18880 Douglas, Unit 315, Irvine,
CA (SUBJECT PREMISES #7 (Unit #315)) in Irvine, California,
which is otherwise also known to be connected with CHEN’s
business. JI also know from conversations with IRS SA Yim that
there were no corporate or partnership tax returns filed for a
USA Angel 8 Vacation Services, LTD. in 2013, and no other
returns were filed for CHEN in 2013 other than his own Form
1040.

151. Based on my review of the certified transcript of

a consensually monitored meeting between CHEN and UC-1 on

85
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 91 0f 106 Page ID #:934

September 23, 2014, I am aware that CHEN told UC-l, who was
posing as a potential customer of CHEN’s, that his birthing
house business brought in one to two million dollars each year,
but that the shares of the business were divided among three
people: a partner in Beijing, an investor, and CHEN who was the
CEO of the business. In that same conversation, CHEN spoke
about his and his business partners’ fear of being audited by
the IRS. CHEN also explained that he filed a tax return but
indicated that he knew he had to pay U.S. taxes on money
received by his business even if the money was collected in
China. Based on the foregoing statements, I believe that CHEN
knew that he had to report on his tax return all of the payments
he received from his customers. Furthermore, based on my review
of CHEN’s bank records, which will be discussed in the next
paragraph, I believe that CHEN failed to report on his 2013 tax
return some or all of the money he received from operating his
birthing house business.

152. The yyusa.com website claimed that Youwin Baby
had serviced over 550 customers.

153. Based on conversations that I had with IRS SA Yim
as well as my own review of the records, I know that during
2013, CHEN received approximately $778,410 in deposits to his
Bank of America bank accounts, and that of those deposits,
approximately $582,407 came from wire transfers from China.
These transfers of money via wire were sent to CHEN from
approximately 17 different people in China, which matches up

with what CHEN told UC-1 about the money being paid to him in

86
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 92 0f106 Page ID #:935

China.

CHEN,

i.

wire transfers from China during 2013,

e., CHEN,

Additionally,

stated “Payment for Travel.”

on some of the wire transfers sent to

the instructions from the originator to the beneficiary,

A breakdown of the

which appear to be

approximate the amount charged by CHEN to each of the birthing

house clients,

is shown in the following table:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 01/07/2013 | SUN JIA $39,982
2 02/07/2013 | SUN XU DONG $35,000 Payment for Travel
3 04/08/2013 | XU SHU QUAN $10,000 Payment for Travel
4 04/25/2013 |MAO ZHENG MEI $4,795
5 04/29/2013 | LI XIAO YAN $50,000
6 05/16/2013 ST HUI $30,000 Payment for Travel
7 05/16/2013 | SUN RONGHUA $47,150 Payment for Travel
8 06/03/2013 | LIU MENGHU $50,000
9 06/24/2013 | ZHANG WEI $50,000
10 07/16/2013 | WU TONG $50,000
11 08/02/2013 | WANG SHENG $20,000
12 08/30/2013 |MA XIURONG $12,500
13 09/03/2013 | ZHANGGEGE $30,000
14 09/16/2013 | TIANQIUIZI $50,000
15 09/16/2013 | ZHANGMEIQIN $3,000
16 10/09/2013 | GEZHUANZHUAN $49,980
17 10/09/2013 | MAIWELYAN $50,000
TOTAL : $582,407

 

 

87
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 93 of 106 Page ID #:936

154. Based on the foregoing, I believe that the source
of the $582,407 transferred by wire from China to CHEN’s Bank of
America accounts in 2013 were payments received by CHEN
connected with CHEN’s visa fraud scheme in the United States.
Based upon my training and experience and discussions with IRS
SA Joshua Yim, I know that United States residents are taxed on
their world-wide income. Thus, CHEN was required to report the
income from China on his 2013 tax return. However, CHEN’s sole
income reported on his 2013 tax return was $19,203 in income,
based on net income from a Travel Agency business for which he
reported $227,453 in gross receipts, less $208,250 in business
expenses. By comparison, that $227,453, if related to CHEN’s
birthing house business, would represent less than half of the
total deposits that CHEN received via wire transfers from China.
Based on the foregoing I believe that CHEN failed to report some
or all of his income on his 2013 Federal income tax return in
violation of Title 26, United States Code, Section 7206(1)
(Making or Subscribing to a False Tax Return), and Title 26,

United States Code, Section 7201 (Tax Evasion).

T. CHEN failed to report his foreign bank accounts to the IRS.
155. Based upon my review of the bank records for CHEN
and my discussions with IRS SA Yim, who also reviewed CHEN’s
bank records, I know the following:
a. On February 15, 2013, CHEN received an
international wire transfer of $10,987.13 into his Bank of

America account ending in 9902 from a Bank of China (Hong Kong)

88
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 94 of 106 Page ID #:937

Ltd. bank account. The originator of the wire transfer from
that foreign bank account was “Chen Chao.”

b. During 2013, CHEN received several
international wire transfers to his Bank of America bank account
ending in 9902 from Hong Kong and Shanghai Banking Corp., which
totaled to more than $10,000. The originator of the wire
transfers from that foreign bank account was “Mr. Chen Chao.”

Cc. On June 11, 2013, CHEN wire transferred
$13,500 from his Bank of America account ending in 9902 to a
bank account at the Hong Kong and Shanghai Banking Corp. The
name listed for that foreign bank account was “Chao Chen,”
listing the address of 2 Angel Street, Irvine, California, which
is a known address tied to CHEN.

156. During the undercover operation, when UC-1 asked
CHEN how he could pay for CHEN’s visa services, CHEN told UC-l
that UC-1 could pay him by wire. CHEN provided UC-1 with a bank
account in China to transfer the 40% initial payment.
Ultimately, as discussed above, UC-1 paid CHEN by check that
CHEN subsequently deposited into one of his bank accounts.

157. IRS SA Yim told me that CHEN did not report any
foreign bank accounts to the IRS for tax year 2013.

158. Based upon the above, I believe that CHEN has
control of foreign bank accounts, including those in his name,
which he has failed to report to the IRS, as required by Title

31 of the United States Code.

89
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 95 of 106 Page ID #:938

 

 

U. Even though LI received hundreds of thousands of dollars in
income in 2013, LI has never filed a federal income tax
return.

159. I know based on my review of LI’s bank records
that LI paid approximately $61,286 to the Douglas Apartment
Complex in 2013, which is the location of CHEN and LI’s visa
fraud scheme. I know from surveillance that LI does not reside
at the Douglas Apartment Complex, but instead resides in a house
located at 78 Harrison, Irvine, California (SUBJECT PREMISES
#13), which she purchased for approximately $2.1 million in
2013. Furthermore, one of the payments made by LI to the
Douglas Apartment Complex in 2013 included payment for apartment
unit 409, which was an apartment unit used by CHEN in his
birthing house business. As previously discussed in this
affidavit, CHEN revealed to UC-1 during a consensually-monitored
conversation on September 23, 2014, that shares of his business
were divided among three individuals whom CHEN identified as a
business partner in Beijing, CHEN himself, and an investor.
Based on the foregoing, I believe that LI is the “investor”
business partner to whom CHEN referred in his conversation with
UC-1 on September 23, 2014, and IT also believe that LI’s
payments of $61,286.23 to the Douglas Apartment Complex in 2013
were paid for by LI in order to fund CHEN and LI’s business
operations at the Douglas Apartment Complex.

160. Based on conversations I had with IRS SA Yim, I
know that LI has not ever filed a federal income tax return or

paid any U.S. income taxes.

90
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 96 of 106 Page ID #:939

lol. Based on my review of LI’s immigration records
and law enforcement indices, I know that LI has resided in the
United States since 2013. Travel records show that LI visited
the United States on April 18, 2013 where she remained until
departing nine days later on April 27, 2013. The next month on
May 15, 2013, LI returned to the United States where she was
admitted on a B2 visa (“tourist visa”). There is no record of
LI traveling out of the United States for the rest of 2013 after
she arrived on May 15, 2013. On or around June 27, 2013, LI
submitted a Form I-485, Application to Register Permanent
Resident or Adjust Status.

162. Based on my review of property records for LI,
along with information gathered through surveillance, I know
that LI purchased a house located at 78 Harrison, Irvine,
California. Property records show that LI entered into an
agreement to purchase this property on or around July 1, 2013,
and finalized the closing on that house on November 14, 2013
with a purchase price of approximately $2.1 million, with no
loan.

163. Based on my review of LI’s bank records, I know
that in 2013, LI, just like CHEN, received a large number of
monetary wire transfers from China from people other than
herself, and that these wire transfers were consistently
transferred to her in amounts of approximately $50,000 each,
which approximates to the amount that CHEN charged to each

birthing house clients.

91
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 97 of 106 Page ID #:940

164. LI received 21 of these

Specifically, in 2013,
types of wire transfers into her Bank of America accounts, which

total to approximately $997,939:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Date: Originator: Amount:
1 06/14/2013 |GU JIN HONG $ 20,000
2 06/17/2013 | WU MENG MENG $ 50,000
3 07/02/2013 | GU JIN HONG $ 30,000
4 08/01/2013 | HANPING $ 50,000
5 08/09/2013 | CHENYANYAN $ 49,980
6 08/09/2013 | SHIYINGYING $ 49,980
7 08/15/2013 | YANGXIAOYA $ 50,000
8 09/23/2013 | JINFEIFEIL $ 50,000
9 09/23/2013 | LUZHENZHU $ 50,000
10 10/09/2013 | CHANGXINXIN $ 50,000
11 10/09/2013 | GEMENGLI $ 50,000
12 10/09/2013 | LINCHUNLI $ 50,000
13 10/31/2013 | MA CHENCHEN $ 48,000
14 11/07/2013 | CHENPING $ 49,979
15 11/07/2013 | MAJIANMIN $ 50,000
16 11/12/2013 | HOUPINGE $ 50,000
17 11/12/2013 | ZHANGXIAOYUE $ 50,000
18 11/14/2013 | ZHOUWEI $ 50,000
19 11/15/2013 | ZHOUGUOZHANG $ 50,000
20 12/10/2013 | ZHAOXIUFENG $ 50,000
21 12/11/2013 | LIULEI $ 50,000

TOTAL : $ 997,939

 

92

 
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 98 of 106 Page ID #:941

165. In her Fast West Bank accounts, LI received the
following 5 wire transfers from China during 2013, which total

to approximately $232,937:

 

 

 

 

 

 

 

No.: | Date: Originator: Amount:

1 12/13/2013 | ZHANG FEIFEI $ 32,985

2 12/23/2013 | YANG JIAN SEN $ 49,988

3 12/24/2013 | CHENG GONG $ 49,988

4 12/24/2013 | SUN CHAO NAN $ 49,988

5 12/30/2013 | CAO JUNQI 3 49,988
TOTAL: $ 232,937

 

 

 

 

 

 

166. In her Wells Fargo Bank accounts, LI received the
following 7 wire transfers from China in 2013, which total to

approximately $297,000:

 

 

 

 

 

 

 

 

 

No.: | Date: Originator: Amount:
1 06/14/2013 | XIA MENGMENG $ 30,000
2 06/24/2013 | CBENG WENJUAN $ 50,000
3 06/24/2013 | MEI LIN $ 50,000
4 06/25/2013 | LI TAOHUA $ 50,000
5 06/25/2013 | U YINGYING $ 50,000
6 09/13/2013 | ZHANGGEGE SR $ 20,000
7 09/16/2013 | ZHANGMEIQIN $ 47,000
TOTAL: $ 297,000

 

 

 

 

 

 

167. All of the wire transfers to LI detailed above

came from originators in China, just like the wire transfer

93
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 99 of 106 Page ID #:942

deposits that went into CHEN’s bank accounts during 2013.
Furthermore, the dollar amounts of each of the transfers from
China are close in amount to the fee charged by CHEN to birthing
house clients. Based on the foregoing, I believe that the
source of these wire transfers were client payments connected
with CHEN’s birthing house business in the United States. These
payments do not appear to have been reported by LI on any

federal tax return.

Vv. LI failed to report foreign bank accounts to the IRS.

168. Based upon my review of the bank records for LI
and my discussions with IRS SA Yim, who also reviewed LI’s bank
records, I know the following:

a. As discussed above, LI received
approximately $1,500,000 in wire transfers from China during
2013.

b. In addition, in December 2014 and January
2015, LI received wire transfers from two bank accounts in China
for $49,000 each.

169. IRS SA Yim told me that LI has never filed a
federal income tax return nor reported having control of any
foreign bank accounts.

170. Based upon the above, I believe that LI has
control of foreign bank accounts, which she has failed to report

to the IRS, as required by Title 31 of the United States Code.

94
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 100 of 106 Page ID #:943

W. Cash deposits by CHEN and ZHU

171. I reviewed a Currency Transaction Report (“CTR”)
filed by BofA for a transaction occurring on April 17, 2014,
regarding a cash deposit of $18,000 by CHEN. CHEN provided his
SSN ending in 4218 and provided his address as 18880 Douglas,
Unit 409, Irvine, CA. BofA noted that the transaction was
conducted by CHEN on behalf of ZHU and that the $18,000 was
deposited into ZHU’s account ending in 9915. I reviewed a
subsequent CTR, filed by BofA for a cash withdrawal of $19,700
on April 17, 2014. According to that CTR, ZHU withdrew said
funds from her BofA account ending in 9915. ZHU provided BofA
with an address of 18880 Douglas, Unit 109, Irvine, CA, and
listed her occupation as “homemaker.” On June 1, 2014, BofA
filed an additional CTR on CHEN when he withdrew $15,500 from an
account ending in 9902 on May 23, 2014. CHEN provided an
address of 18880 Douglas, Unit 409, Irvine, CA, his phone number
of 818-635-6668, and listed his occupation as “unemployed.”

172. On July 20, 2014, BofA filed a CTR on CHEN when
he withdrew $20,000 from an account ending in 9902 on July 9,
2014. CHEN again provided an address of 18880 Douglas, Unit
409, Irvine, CA. CHEN provided an occupation of “Travel Agency
Owner.” BofA filed subsequent CTRs on CHEN for cash withdrawals
during August and September 2014. CHEN withdrew $18,180 in cash
from accounts ending in 9902, 7947, and 9016 on September 2,
2014. CHEN again provided an address of 18880 Douglas, Unit

409, Irvine, CA, but listed an occupation of “unemployed.”

95
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 101 0f 106 Page ID #:944

x. Use of cash to further fraudulent activities

173. Based on my training, experience, and previous
financial fraud investigations, I know that individuals engaged
in white collar crimes, such as visa fraud, will often work with
cash and keep large amounts of cash on hand because cash helps
maintain their anonymity. Fraudsters often attempt to avoid
leaving a paper trail, via checks or credit cards, and will
instead make cash deposit and withdrawals.

Y. CHEN’s and LI’s visa fraud customers fail to pay the actual
amount charged by the hospitals, instead either paying
nothing or paying greatly reduced amounts designed for low
income individuals who do not have insurance.

174. As part of this investigation, I reviewed
documents obtained from FVH, a hospital located in Orange
County, which showed that approximately 400 children associated
to addresses used by CHEN and LI in their visa fraud scheme were
born at FVH between 2013 and present.

175. Included among those FVH records was the record
for newborn S. Xu, who was born on April 16, 2014, and which was
discussed above regarding SUBJECT PREMISES #1 (Unit #123).

Based upon my review of bank records, the parents of S. Xu,

Hongbao Xu (“H. Xu”) and Xiaojing Cao (“Cao”), opened an account

ending in 2606 at Citibank (“Citi”), on or about March 21, 2014.

On March 21, 2014, there was a teller deposit in the amount of

$34,000 into said account. On March 27, 2014, there was an

incoming wire from a Mr. Xu in the amount of $203,335.74,

resulting in a $238,145.22 balance on that date. Between March

and May 2014, there were various charges from that account at

96
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 102 of 106 Page ID #:945

locations such as the Wynn Las Vegas Hotel, Bose Store, Rolex in
Costa Mesa, and Louis Vuitton in Beverly Hills. On April 22,
2014, there was a debit card purchase for “medical services” in
the amount of $4,080 at FVH (where S. Xu was born). On April
30, 2014, said account had a balance of $176,318.58. On May 19,
2014, there was a teller deposit into said account for $146,000,
which resulted in an ending balance on that same date of
$297,235.24. On May 29, 2014, there was an outgoing
international wire to China for $220,000 from the account.

176. I reviewed the billing records from FVH and
discovered that the total charges for the birth of S. Xu were
$28,845.29, for which S. Xu’s father (H. Xu) paid a total of
only $4,080 on April 18, 2014. FVH’s billing records also
indicated that the guarantor, S. Xu’s mother, Cao, was “not-
employed.” According to Cao’s nonimmigrant visa application,
Cao stated that she was employed in China as a “sales director”
earning a monthly income of 10,000 RMB (approximately $1,600
USD). As noted above, as of April 30, 2014, the bank account
for H. Xu and Cao had a balance exceeding $175,000, and a month
later they transferred $220,000 from that bank account to China.
As noted above, TECS records indicated that H. Xu and Cao
traveled together from China to LAX on February 10, 2014, and
departed LAX to China together with their newborn son S. Xu (who
was born on 04/16/14) on May 30, 2014.

177. Thus, it appears that while H. Ku and Cao had

hundreds of thousands of dollars available to pay the full

97
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 103 of 106 Page ID #:946

hospital charges, they paid only $4,080 of $28,845 charges,
which is a difference exceeding $24,000.

178. On February 26, 2015, I reviewed records from
another hospital located in Orange County, Hoag Hospital. Like
the records from FVH, the records from Hoag also confirmed that
many children were born there from 2013 to 2015, who also appear
to be tied to CHEN and LI’s visa fraud scheme. For example, on
November 27, 2013, a child was born at Hoag, whose parent(s)
listed the address 18880 Douglas, Unit 409, Irvine, California
and the billing records show them as “private pay maternity
discount.” Unit Number 409 at the Douglas Apartment Complex is
the same address that was: (1) registered with CHEN’s telephone
number ending in 6668; (2) the registration address for the BMW
that CHEN was driving when he met with UC-1 on June 26, 2014;
(3) listed on the $30,965 check that LI wrote for multiple units
at the Douglas Apartment Complex; (4) listed as the emergency
contact address for CHEN and ZHU on one of their children’s
preschool admission applications; and (5) the statement address
for one of CHEN’s bank accounts.

IV. CONCLUSION

179. For all the reasons described above, there is
probable cause to believe that beginning in or around 2013:

a. CHEN and LI have engaged in a visa fraud
scheme by bringing pregnant Chinese foreign nationals to
the United States for the sole purpose of giving birth in

the United States to obtain U.S. citizenship, while

98
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page 104 of 106 Page ID #:947

misrepresenting the true intention of their visit to the
United States.

b. CHEN and LI have failed to report to the IRS
hundreds of thousands of dollars of income that they made
from operating their visa fraud scheme.

on CHEN and LI have failed to report their
foreign bank accounts to the IRS.

d. CHEN and ZHU committed marriage fraud by
each entering into sham marriages with United States
citizens to obtain lawful permanent resident status (“green
cards”) for themselves.

180. For all the reasons described above, there is
probable cause to believe that evidence of violations of Title
18, United States Code, Sections 371 and 1546; Title 26, United
States Code, Sections 7201, 7203, and 7206; and Title 31, United
States Code, Sections 5314 and 5322(a), which criminalize,
respectively, marriage fraud, conspiracy, fraud and misuse of
visas, permits, and other documents, tax evasion, failure to
file a tax return, false tax return, and willful failure to file
report of foreign bank and financial accounts (FBAR), as
described above and in Attachment B of this affidavit, will be
found in a search of SUBJECT PREMISES #1 to #11, as further
described above and in Attachments A-1 to A-11 of this
affidavit.

181. For all the reasons described above, there is
probable cause to believe that evidence of violations of Title

18, United States Code, Sections 371 and 1546; Title 26, United

99
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.105 of 106 Page ID #:948

States Code, Sections 7201, 7203, and 7206; and Title 31, United
States Code, Sections 5314 and 5322(a), which criminalize,
respectively, marriage fraud, conspiracy, fraud and misuse of
visas, permits, and other documents, tax evasion, failure to
file a tax return, false tax return, and willful failure to file
report of foreign bank and financial accounts (FBAR), as
described above and in Attachment C of this affidavit, will be
found in a search of SUBJECT PREMISES #12 to #13, as further
described above and in Attachments A-12 to A-13 of this
affidavit.

182. For all the reasons described above, there is
probable cause to believe that evidence of violations of Title
8, United States Code, Section 1325(c); Title 18, United States
Code, Sections 371 and 1546; Title 26, United States Code,
Sections 7201, 7203, and 7206; and Title 31, United States Code,
Sections 5314 and 5322(a), which criminalize, respectively,
marriage fraud, conspiracy, fraud and misuse of visas, permits,
and other documents, tax evasion, failure to file a tax return,
false tax return, and willful failure to file report of foreign
bank and financial accounts (FBAR), as described above and in
//

//

100
Case 8:19-cr-00016-JVS Document 110-1 Filed 12/06/19 Page.106 of 106 Page ID #:949

Attachment D of this affidavit, will be found in a search of
SUBJECT PREMISES #14, as further described above and in

Attachment A-14 of this affidavit.

 

JEFFREY EASTMAN, Special Agent
Homeland Security
Investigations

Subscribed to and sworn before me
this day of February 2015.

 

HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE

101
